Case:20-01947-jwb Doc #:446-2 Filed: 03/05/2021 Page 1 of 26

EXHIBIT B
Case:20-01947-jwb Doc #:446-2 Filed: 03/05/2021 Page 2 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0S°T06‘6S$ SET WLOL
0S'680'TS L? 93e}Sq jeay cend
00°90Z’ES OL SJOUPaID OfNd

YUM suo!}edUNWWOD

pue sguljaa||
00°609‘Z$ Vv Saye] pseog pue 80nd

BOUPUIAAOD a}es0ds07
00°SE9‘ES S'6 speiju07/sasea] jo Send

uolafay »g UOduNssy
OS9ETS €'0 SIOUPAID JO Buljaa 61d
OS'8TES £0 uoljesiy7 gt
0S'672'7$ 6'v suoleddy 9TNa

quawAojdw9/aa4
0S'°668'EtS v TOT UO!EAISIUIWPYY @se>) etd
00°828'TS VE suoleiadQ ssauisng ctya
Paiiig |230]) sunoH je3o]L se] aseud apod eseud

apo) aseud Aq je0L
0S"T06‘6S$ P'SET STVLOL

00°296$ Le 91e}Sq |eoY ayelsossy|00'097S eipuexaly ‘SpooMm
OS'6TL‘L7S £09 diy Jauued|00°SStS yyeqgesi|z ‘uazq UoA
00'LEVS eC Odlu jesajesed|00'O6TS eyuog ‘siaMOod
00'900‘TS VL Odlu jesajesed|O0'O6TS youes ‘PsWapoOy!N
00'8ES 70 Ayadoid jenqa}}a3u] jesajesed|O0'O6TS Ajsaquily “Bul|qeain
00°SOES S'0 Ayadoig jenqa}|a1u) Jauuied|O00°OT9S 1909S ‘19}/9
OS'OET‘TS 6T Ddlu Jauued|00'S6SS uaydays ‘moi5
OO'ETT‘72S 9°87 Odlu Jaued|00'SStS auuezoy ‘eUNID
0S‘0v$ TO 3}e10d107) ayelossy100°SOvs Ajiusy ‘’oquez
00°0SZ‘SS OT ayesodiop Jauued|00°SZSS uas07 ‘sinapuy
payiig }e30L SANOH [eIOL quawyedaq ay :37ey {SJEUOISSAJO1d

 

 

 

 

 

 

 

Jadaayaui, Aq je10L

 

“AUVININNS 334 INNS

 
03/05/2021 Page 3 of 26

20-01947-jwo Doc #:446-2 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(SO) ausqem| uoNe.siuLUpy asep ETN] OO'SS7S 6e OS'VLL'TS W auuezoy ‘eqUNID/070Z/+/9
JO}paid Buipsesa. sew pue mairai ‘(py"Z) sanssi yueg SuipseBas sayed pue yew ‘Uaas9 “f ‘SIO
“WA YUM Saduasajuod pue sjlewa snoJatunu ‘(Q°T) sanss! Sully Sulpsesas saiued wo. s}jed snosawNN
(T'€) suonow Aep ysis Jo adimias] uONesjsuTUpY ase> €Tyal oo'SSS )§=—« JED 0S°998'7$ W Yiegesi3 “U8Z13 UOA!OZ0Z/t%/9
0} Buljeja1 siayew 0} puodsa pue asiuadns ‘(¢°T) jaayspeasds ao10u Suiedaid anuiuod /(z7°9) sodas
jeroueuly AjyjUOW pazepljosuod Zuipsedas seanq “4 pue aaysns4 SA YUM adUapUOdsaod {(7°9) sSueaY
uonou Aep sayy 3e aQUepUaye Zulpsesas aduapuodsa.sod ‘(7°Q) suoiow ao1IA Dey OJd JO} papaau
UoneWw osu! Suipsegas sean] pue |jasoy “sussay) YIM adUapuodsasod ‘(S*O) |]aSOy “AWW Pue SeIN7 “sj JO}
SUO!JOW SIIA Jey Od Yep ‘(¢°Q) sjuaWajeys jelnueUly AUedWOd-Ja]UI BUIpPseSad [@ZHAN “IW pue WYSNGy
“JIN YIM aduapuodsasod ‘(€°C) Id] 40} pepaau UONeW JOU! SUlpsedas Bajsn4y SA YM BdUapUodsa.u0D
(€°0) UNoD YM syed] UO!eJjSIUIWUpY eased €TNG] OO'O6TS v 00°092$ “W youer “sWapoOy!N|0Z0Z/E/9
auoyda|a} ‘(y°T) NOD YM suOOW Aep ysuyy |e aIy ‘(E"Z) aSed Yea 10} saUeUeadde ay pue asedaig
ssayjew pajejas pue syodai smau d1Gnd Sulpsesai aduspuodsao2 0} puodsal pue maiAay| UOHeJysIUILUpY ase> €TNa] 0O'S6SS v0 00'8EzS *g uaydays ‘mos9|0Z0Z/E/9
(g°0) sueyew sdueusaAo’ pue uO!a}—a pue UOIeUlWIOU pieog Bulpsedal ssapeyw pseog 8Zya}] OO'SZSS) = {ZZ 00°S92‘TS uaso7 ‘siINspuy}07Z02/E/9
adeuy pue sualjas ‘sussayy YUM aduUasajuo? auoYydajay Ul ayedioed pue 404 asedaid ‘(p°0) 3uneaw pue adueusaA05
Jaqua| je1}Uaj}0d pue sseyew pseog YM UO!DaUUOD U! sdajs ]xaU pue sjUaWdOjanap BuIpsedai ayesodio5
SJBHBS AIA YUM aIUBIajJUOD BUOYdaja}.‘(B’0) TT Ja}deuUD Ul ajlyM BdUeUIBAOS YUM pa}auUOD adUepINa
JO MalAas dn-Mo}/0} ‘(7°0) Saunpasosd pue uoIeulwou pueog Suipsesai ssayjas ‘4jAl YIM BQUapUOdsadOD
(Z°0) ssaumo ase} suoesedg ssauisng ZENG] OO'SZSS 70 OO'STTS uasoy ‘sinspuy|07Z02/€/9
yey} seadojdwa jo snjejs Sulnjonsjsa1 Bulpsesas UINGsayUIM “S| PUL SUAIJaS “1A WOIy adUapUOdsaJOD
(Z°Q) uonejuasasdas OAOUY| BuIpseSas dospsem “JIA) YUM adUaIajUOD BUOYda|ay SJOUPIID YUM O€Nd] OO'SSPS €0 OS'9ETS W Yyeqgesi|y ‘UazH3 UOA|O70Z/E/9
‘(T°0) Suyy Adydnsyueg Sulpsesas (psoj}pue] Yosjaq JO} jasuNOd) UOS}O/M “AI YM aDUapUOdsaIOD suonediunuwo)
QW sBuNVIW
(€°0) suse; pseog 82a} OO'SSPS €0 OS'9ETS W Yyeqgesi|3 ‘U9Zz13 UOA!0Z0Z/E/9
awes Zulpsesad yoseasas pue uolysod J0DauIp JO pueog uado Bulpseai siNupuy “sy YM adUasajUuoD pue adueusaA05
ajesodio
(20) sduyjy Arjdnsyueg Buipsesas (yeO uonesi37 8Tx] OO'SSP$ §=}L'0 OS’8TES W yzeqgesi|9 ‘uazu13 UOA|0Z02/E/9
JeAoy Oaouu| JO} JaSuNOd) yajeY “JI YUM BdUapUOdsaod {(T°9) sBujy AdJdnsyUeg SuipseSas OSeI1yD
ul JasuNOD UO!e3I] YM BdUapUOdsadOD ‘(T'O) SBuIjly AoydnsyUe BuIpseBau ayjiasino} ul jasunod
uoijesiy| YM aduapuodsaod ‘(T°) sBurj!y AdydnsyUeg Buipsesas sinoj “3S ul jasunod uoOeSIy YUM
aouapuodseisod ‘(7°Q) sBuyjly Aoydnsyueq Bulpsesa. eploj4 U! jasuNOD UO! YM adUapUodsaOD
(6"€) suoow Aep ysij OJ saued ao0u] UOHesslUIUpY ase} €Tya] OO'SSt$ 86 00°6St'vs W yjaqgesi|3 ‘Uaz3 UOA}0Z0Z/E/9
$0 Jeayspeasds siedaud ‘([-C) aaysnay Sp 404 Aaus0ye els} Buipsesai seonq “1 YUM adUapUOdsaisoo
‘(Z'0) suonow Aep ysuy Uo Bulseay paypadxa 8urjuel3 Japso SuipseSas wea} Aj4seg YM aduapuodsa.0d
‘(T°0) Suonow Aeq Issty payy Buipsesas wea} Ajjeg ym adUapuOodsaod {(¢"7) sudo
Aep 3saly Sulyesp anuyUod ‘(T°Q) 1G] SulpueBas suajjas “sj 02 aauapuodsaiod ‘(¢'9) spidey puesy
Ul |G] 40} sjuaWasINbas pue adUasajUOD |G] Bulpsea. seonq “4A YM BdUapUOdsadOD ‘(T°O) |G] Sulpsesas
2aIsnL SA YM aduapuodsaiod ‘(¢°O) Sully ase Bulpsedas O1BZeW) Uy YUM SedudIEjU0I aUOYdaja]
$10}QaP [|e 10} MOI “g UBYdals 410} BdUEJeaddy JO SAdI}ON ay pue siedaig] UOIes]SIUIWIpY aseD ETE] OO'O6TS €7 OO'LEvS ewuog ‘siaM0d10Z0Z/E/9
(¢°T) awes Jo adIAsas pue] UONesjsiuIUpY ase} ETN] OO'SS7S 99 00°€00‘ES W auuezoy ‘eUNID|070Z/€/9
Sully pue suoijow Aep ysuly Suipsesa. saiyed pue 14e}s NOD YUM SaduasajU0. SNoJaWNU {(g°9) sawed
PUR SJO PJD sNOeA YUM sjletua PU SaduUaIaJUOD SNOsaLUNU ‘(¢"y) SaInydnsyueg TT JeIdeuD HZ a4
BANELIEN “dizasag 34 apoy se] | 93ey paid | SHI quy peli OWEN UdyL ajeq

 

 

 

 

 

 

 

 

ALVG Ad AYVINIAINS AWIL

 
03/05/2021 Page 4 of 26

20-01947-jwo Doc #:446-2 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

asedaid ‘(¢*) sassauppe mau jsulege xiujew yDayD ‘(Z"9) sassappe jo aueyYD SuipseSai jlewa mairay

 

 

 

 

 

 

 

j]esoy Aauso}e Jo uOlssiwpe Joy Japso pue uo}}OW ajyajdwio>] uOessiuiWpy aseD €TNG] OO'O6TS s0 00°S6$ “W yeuer ‘rjswapoyin|0Z0Z/8/9
(£°Q) UoHOU JaWojsnd pue xis}eUW UO YIOM] UO!eJ}sSIUIUpY aseD €TNa} OO'SStS ev 0S°9S6‘TS W auuezoy ‘e1UuNID|070Z/8/9
anuluod ‘(O'T) suonow Sululewas Zulpseges saduasajuod ‘(9°Q) aseaj OFed1yD SuipseBas sanuasiayuod
pue sjrewa ‘(9°T) s8ulseay Aep ysuy puaye ‘(Q'T) ssapso papuatwe yim Sadijou aly pue asedaig
(Z'0) ewes Buipsedai eUNID “sj YIM BDUAIEJUOD siaye pueog 8zna] OO'SZSS = jv 00°0€zS uaso7 ‘siINspuYy]0Z0Z/8/9
‘(T‘0) Saanpasosd Juawaeas3e Buljesado wsijuod ‘(T°9) SulsNjanNsysai ul ayes jeNUa}od Jo jeaoidde pue adueusaA0g
0} Padsai YUM Seunparoid BuLpnjou! ‘SUOISsIAOId aDUEUIBAOT BuipseBai S1a|jas “4|A W044 auapuodsasoD ajesoduoD
(SO)suonjow Aep jsiyy Suipsegas |jed aduasajuod ‘(Q°T) SUOMOW 0} suONIa!qo jeUOIUppe] UOMe.ySIUILUpY asez €Tya] OO'SS~S 67 OS'6TE‘TS W auuezoy ‘eyUuNID|0Z0Z/Z/9
Malad ‘(7'0) Sdapso Aep Jssty OF SJUBLUPUBWe JO ad!JOU YeJp ‘(O'T) UOIJOW WWeIZOJd JAWOYSNI UO WOM
(€'T) Sueay 0707 ‘g auNs 10) epuase] UONessIUIUpY aseD ETN] OO'SStS g OO'OT6S W yjegesi|y ‘uazi13 U0A|0Z0Z/Z/9
Yeup ‘(7'Q) sdueay Aep ysuy Buipsesos wea} jesa] Ajjueg YM aduasajuod auoYydajay ‘(T'Q) sainpayos yo
uolsua}xa Sulpsegai sapso pasodoud asiaas ‘(T°O) suoialqo Aep ssij 0} UOINJOSas SulpseSas Wea} jeSa|
Ajdaeg YUM souapuodsaiod ‘(T'9) Sueay Aep yssy Sulpsedas OBEY “4IA) YM BIUIIaJU0D BUOYda|aL
suoloa[go aaysnsy SA pue suolsiAas Japso Aep ysulj Sulpsesei sjiewy| uoiesjsiuiwpy ese> €TNG] OO'SSPS 60 os'60v$ W suuezoy ‘eyUNIDd|070Z/9/9
(T°) ewes Buipsedas (psojpue 40j jasuNod) uOs}}OM “JIA] YUM BDUapUOdsadOD SIOUPas YUM O€Ng] OO'SS7S 70 OO'T6S W yjegesi|y ‘uaz19 UOA}0707/9/9
‘(L'Q) Juad jo juawAed 4105 puewap Suipsesai psojpue] }o1j9q WO} BUapUOdsa.0) MaIAay suolediunuiwos
Ig SBUNDIIN
seonq Aaus0}e 40 uolssiwipe J0j Japso pue Uo!oW ajajdwo| uoesjsiulWpy aseD €TNG| OO'O6TS s0 00°S6$ “W yeuer ‘ySWapOyIN|O0Z0Z/S/9
(O°T) ewes duij501109 pue sassasppe Buijlew jasJOdU! Bulpsesas VdUesajUOd pue sjilewa snosawiNU SOUP} YUM O€NE] OO'SSPS OE 00'8E9'TS W auuezoy ‘eUNID10Z02/S/9
pue mataas ‘(€°9) suoijow Aep ysuly UO Sared yyIM saduasajuod pue sjlewa snosawnu {(0°T) awes suoljediunwwod
BulpseSai Seon} “f YM adUas9jU09 pue va}sn41 SM pue OAouU| Aq UO!Va/Go Mainal ‘(¢'Q) Suljy Suipsesas ag sBuUNZaW
SJOUPSII SNOJIWINU YM SadUaIaJUOD /(9'T) UOITEIO] Wy Bulpsesas JaYS PUeMOH YPM BdUaIajUOD
asuad|| sonby 4eO jeAoy suipsedai dospseny “Ij YUM BoUaIAajUOD sUOYydajaL SIOUPII YUM O€yg! 00°S6S$ ZO OO°6TTS *g uaydays ‘mo19|0Z02/S/9
suolediunwwo)
Y sBuljaow
awes Suipsesas UdZUW UOA “S|\| YUM adUasajuo) aUOYdaja} pue suCIIa!go ISN MalAay| UOe.SIUIIpY eseD vz] 00°S6SS vo OO'8EzS *g uaydays ‘mo19|0702/S/9
(€°0) paaladas yaxDed Aep yssyy Bulpsesas JOUPas YUM |dUasajuo0d aUOYydaja} SsOUPasD UUM O€na| O0'S9rS 90 00°6£7$ W yyeqgesi|3 ‘uaz13 UOA|0Z0Z/S/9
‘(€°0) eseay YEO jeAOY Sulpuesa. seon7 pue ssajjas “sussayy pue dospsemm “UIA YM adUapuodsas0D suonediunwwo0s
9 SBUIIW
(T°0) suonow Aep ysuly Uo Suleay Buipsedai Siajjas| uoessiuiupy ase €Txa] OO'S9PS =| HZ OO'OTT'TS W yiagesi|3 ‘U9ZzN19 UOA!0Z0Z/S/9
“JIN YIM aouapuodsasod ‘(T'Q) Suaqiary pue o188eyy “sussayy 0} adUapuodsaisod ‘(Q°T) suoljow Aep
4SJlJ 0} SUOHIAIGO 1SN Maina ‘(Z°0) SINT “4 JO} UOOW 921A Dey Osd azul “(Q°T) IG] pue sUoNOW Aep
3sdlj 0} SUOIDAIQO Bulpsesas sednq pue ‘o1sseyy ‘Bsiaqjary WYyBisqy “sussayy YM VdUaiajUuoI auoYdalaL
Japso pue suoijow Aep jsulj Sulpsesas ad!sas JO Jooud ajly pue asedaig] uoiesjsiuiwpy aseD €TNa] OO'O6TS s0 00°S6$ “W youer ‘ryswapoy!N|OzZ0Z/v/9
(€°Q) Sassauppe Mau Bulpesai adi/uas JO Jooud| uolesjsiulUpy aseD €TNG| OO'O6TS T 00°06TS “WW Jouers ‘PySWAaPOFIN|0Z0Z/7/9

 

 

 
03/05/2021 Page 5 of 26

20-01947-jwo Doc #:446-2 Filed:

Case

 

 

 

 
 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

sdayVeu) UOo!essiulWpy ese} €TNa} 0O'S6SS v0 00°8Ezs “gq uaydays ‘mo15/0Z0Z/TT/9
pazejas pue Suljaaw uoNews0} Sulpsesas wea} Ajeg YM adUapuodsaisod 0} puodsay pue mainay
(TQ) Sulsojo aAijesjsiulWpe 104 JapsO BuIpsesas YajeEW “Ay YUM adUapUOdsa0D (T°Q)} uonesjsiuiwupy asez €Tya| OO'SSPS 79 00°T78'7S W yieqgesi|3 ‘uaz1y UOA|OZOZ/TT/9
uaoys 0} uolow Bulpsesai o18deyy “4 0} aQUapUOdsaOd ‘(9°Q) 9!1}0U UBJOYs 0} UOIJOW SuUlyeIp
anulquod ‘(€°Q) sayin Suipsesas y9osD YOY YUM BduasajUOI auoYdaja} ‘(p'Q) UOIOW sarqIIN 4104
suqiyxa Yep *(Q°T) uoesuadwod wiajU! jo JuaWAed J0J UOK}OW pue UO!OW xe} azijeuly {(¢°9) UoIIOW
sanyan Sujesp anuyuod ‘(7°9) anp sjunowe uoNs}ad-asd pue uoNOWw saiq13N BuipseSas yeas yD0y
yum aouapuodsesod <(7°¢) saiayjod aauesnsu! Sulpsedas 9aID OY YIM adUapUOdsa0D ‘(T°Q) uonow
aoueINsU! Sulpseda |JaSOy “4A YM Bduasajuod auoydajay ‘(2°Z) UOOW aouUeINsUI SUyeup anuUOD
sues) UO!esjsiulLUpY ase) €TNG] OO'SS7S ec OS'9V0'TS W auuezoy “eunId|0Z0Z/TT/9
2Y} 0} Buljejas sanss| pue SuoHOW snoLeA ay} JO Buljyy SulpseBas slewia pue saduasajuod snosawiny
(Z°0) quawiAed 40y puewap SJOUPID YUM O€Nd} OO'SS~S v0 00°Z8TS W yiegesi|3 ‘uaz UOA|0Z0Z/0T/9
S,psojpue] Sulpsesas SuIssig “IW YUM adUapUodsaod ‘(7°Q) psojpue] Woy JUaWAed JO} pUeEWAap MaIAaYy suolyediuNWWWOD
qQ sBuaaw
(€°0) awes asinas pue suoHow UoHesuadwiod WisajU!] UO!eJ}SIUILUpY ase €Tya] OO'SSvS ct 00°9rS$ W Yiagesi|3 ‘UaZzy3 UOA|0Z70Z/0T/9
pue ‘saiqyiin ‘saxe} 0] sadueyo pasodoid maiaas {(T°9) uoieusojul aoueunsul pue Aylin paysenbas
Sulpsesad [eZUAN “AW 0 a2uapuodsaso9 ‘(g°Q) ABa}e13s ased pue ‘snyels ayes ‘suooW jeuoIppe
‘malAJajul JOQap jelyu! Suipsesas wWeay jeGa} pue SjaasD yoy ‘Aj4seg YIM aduaJajuOD auOYdajay
(ZO) sduyjy Aeqs/suoisafes aseay SulAjoAu! Sdajs ]xau pue saoijou YNejap Suipseses auapuodsass07 ajejsq jeay Zena] OO'SZSS Z0 OO'STTS ualo7 ‘sinspuy|0Z0Z/0T/9
(60) aandadsuad adUeUJaAOS e WOJjsdajs }xaU pUe ‘ssad0ld ayes jeljUa}Od ‘snje}s ssaneyw pseog 878] OO'SZSS ST 0S°798S uado7 ‘synspuy|0Z0Z/0T/9
Sulusaouod |je9 dno BusyJ0M ul ajedioied ‘(¢°9) sway! payejas pue jeaoudde a}es0d109 sapisuod (€°0) pue adueusan05
sway} Uado pue ssad0Jd ajes jerjuajod Bulpyeday YIssay} ‘IjAj WOsy BDUapUOdsadO09 azAjeUe pue MalAay ayesodioz
(s°0) sensed ym jjed euasajuod snjeys ‘(6°0)| UOessIUIpY ase} €LNg] OO'SStS ve 00°760‘TS W auuezoy “eWUNID|0Z0Z/0T/9
suoljow 4367 aUNS Sulpseai Seuasajuod pue sjiewa pue (Q°T) UOIJOW sWeJIZOId JaWO SND ayajdwi0}
(TQ) awes Sulpsesas |jasoy pue sednq ‘sussay\j YUM adUapUodsasOo] UOTesSIUIWIPY ase> €TNa] OO'SSPS TE Os Otr‘Ts W yiegesi|y ‘Uaz13 U0A|0Z0Z/6/9
‘(€°Z) suonjow UoHesuadwod widaqU! pue ‘Saxe ‘saiyi3n BuNyeup anuruod ‘(T°Q) suoypeaso
Paundasun JOJ UO!JEWOJU! J9e}UOD SuIpsedas 9a}SNI1 SA BY} YUM Jae “s|Aj YUM BdUapUOdsasIOD
‘(9°Q) uoNOW aoueNsU! pue ‘salzIIN ‘saxe} BuipseBas YaaID YOY YUM aduUaJajJUOD aUOYdalaL
(€°0) ased} uoesjsiuiupy asea €Tya] OO'SSPS Ve 0s"SS6$ W euuezoy “e1UN!D|070Z/6/9
JO snjejs BulpseSas si0ypod jesanas YUM adUaIaJUOD ‘(T'Q) all} pUe SAPO asIAaJ ‘(G°Q) sJapso Suipsesai
sjlewa “(y°Q) awes 10} UONeWOJU! Bulpsesas sjlewa ‘(g°Q) UOIJOW SUeIZOJd JaLUO}SNI UO YIOM,
(270) ajes jeuajod 104 SJBHEW pseog 87a} 00°SZSS 70 OO'STTS uaso7 ‘syinspuy|0Z02/6/9
sjeaoidde Auessadau Buipnjou! sasnpadosd adueUsaAog Bulpsedad Ssayjas “sj YM aduasajU09 auoUdajay pue aoueusaA09
ayesodio;
(€°0) diysuonejas Surjueq YUM] suoIjesadg ssauisng 7TNa| OO'SZSS vo 00°0EZS uaio7 ‘siinspuy|0Z07/6/9
payelosse suayew aunjeusis pazisoujne pue ‘diyssaumo ‘juawaesse Suljesado Suipsedas |eapry VW
W041} adUapUOdsas109 0} puodsad pue MaiAal ‘(T°9) EUBOdgns alon} “1S YO Sulpsesas auapuodsa.0D
ssoyew pajzejas} uoessiuiupy ose} €tya] oo's6ss §=- | S'0 0S°26z$ “gq uaydays ‘mo1d/0Z02/8/9
pue ‘uoijewo} a9}1WWOd ‘suolow Aep ysuly SulpseSas USZ}Q UOA “SIAJ YM BdUaJajUOD aUOYdaaL
(Z°Q) Swesgoid aduesnsul Zulpseses wea} yaa YOOY YM adUapUOdsasOd ‘(T"9)| UOIesjSIUILUpY aseD €T@} 00°S9S Vi OS'TOE’ES W Yjoegesi|3 ‘uaz13 U0A}070Z/8/9

uonow saiyi3n Suipsesas wes} y8asD YOY YM adUapUOdsasOD {([*T) aus JOJ Jap4so pasodoid pue
salayjod aauesnsul anuiquod 0} UO}OW Yep ‘(E°T) aes 104 Jap10 pasodoad pue sain Aed 0} uoNOW
Yesp (ET) ewes 104 ap4so0 pasodoud pue saxe} Aed 0} uolow Yesp “(¢"Q) Suapso WiJayU! adem pue
juawageuew ysed asiras ‘(7°0) Suapso adem pue Juawageuew ysed JO} sBulseay jeuly Sulpeai 1a}s04
“SI YIM Saduasajyu0d aUOYdaja} ‘(T°O) SajNPaUs aly 0} Bul|peap Jo UOISUAa}x~Aa JO} JaPsO asiAal ‘(T°T)
sdueay Aep-}suly puayye ‘(p'Q) sSulzeay Aep-ysuyy 40j epuase asinai ‘(Q'T) sSuleay Aep yssty 104 asedaug

 

 

 

 

 

 

 

 

 

 
03/05/2021 Page 6 of 26

20-01947-jwo Doc #:446-2 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(T°0) suoneayjdde uonuajes Buipsesau ssayjas “sy 0} aDUapUodsasOd suoneoiddy 9TyG] OO'SS7S 60 0S’60tv$S W yiegesi|3 ‘Uaz13 UOA}OZ0Z/6T/9
‘(T°Q) 4819] JUaWAaTeSUA YaaD YOOY BuIpseBas UEWSUeD “I YIM adUapUodsai0OD ‘(T°Q) awes quawAojdw3/aea4
Bulpse3as YOSuaH “JJ YUM adUapuodsasod ‘(9°9) uoHed1|dde uaWAOjdwWa UOpO}seY asiAad pue mainay
sjuawpuawe asea] pasodoid Suipsesed ysua} “J 0} pue Woy adUapUodsad0) aye}sq |eay ZENG] OO'SZSS Z0 00°STTS uaso} ‘syNIpuy|0Z0Z/61/9
U0!}994109 Ssaiuppe pue Suo!}OW pally SuIpsesas (107!/Pa19) MBO} “JI YUM BdUapuddsal0O} SJOUPIID YUM O€xa] 0O'SSS ZO 00'T6S W Yyiegesi3 ‘uaz13 UOA|0Z0Z/8T/9
suolesiunuwos
2g SBUIaaY\]
(TO) suonedjdde uonuajas Buipuesas suonenjddy 9TNa| OO'SSrS 6T OS'798S W yiegesiz ‘uazy3 UOA|OZOZ/8T/9
S49]]8S “IW 0} BDUapUOdsadOD ‘(€°O) aWes BuIpsesas Seon] “IW YM BUapUOdsadJO9 pue UONedI\dde quawAojdw3/aa4
UONUAIA4 PYZSd BsiAas pue Maina ‘(7°) WES SuIpsesai UeLUSUeD “I YUM BdUapUOdsaIJOD pue
uoljeoyjdde uolquajas 48AI9 4D0Y asiAad pue Maida ‘(E°T) SJUaWINIOP UONUAaIas (NM BUYep anulUOD
sjuawAed Juawiyjejsu! aduesnsu! Jo JuawAed Buipsesai jaZaN “JIA YIM BdUapUodsadOD| UOHeI}SIUILUpY ase> €TNg] OO'SStS TO OS'St$ W yyagesi|y ‘UaZzH13 UOA|0Z0Z/8T/9
uorjeoydde uoijueyas (NM YeIG suoieoyddy ST} OO'SStS TZ 0s'Ss6$ W yyegesi3 ‘U9ZzU13 UOA}OZ0Z/LT/9
quawAojdw3/ae4
($°0) JeeYs Wa} Yeup Maia ‘(g'Q) sNjeYs Bulpseau [eo adUaIajUOD| UOIJeJ\sIUIWIPY aseD etal oo'Sssrs ET OS'T6SS W auuezoy ‘eUNID|1070Z/LT/9
(TO) awes Sulpsesas owaw “(T’9) sjuawasuee ued Ssaljas Ws1yUOS| Suoesado SsouIsng zTya} Oo'SZsS =| v0 00°0EZS uaso} ‘syNspuy|OZ0Z/ZT/9
‘(Z7°Q) SlaHewW JUaWAaaISe Sujesado jeuoNppe Bulpseai pjasuy “sj 0} pue Woy aduapuodsau05
Sulseay Tye Suipsesai o1sde “JW YUM aduapuodse1s07 SJOUPIID 6Tya] OO'SStS TO os'stvs W yiegesi|3 ‘UaZz13 UOA|0Z0Z/9T/9
jo SBunaayy
(v0) SjuawaasZe BuNeiado Ajian pue MaiAal ‘(€°9) SIa}ZeEW Surjueg YM UO!DeUUOD| SUdIeIAadO ssauIsNg ZT] OO'SZSS Z0 0S°Z0vs uaso7 ‘syNupuy|0Z0Z/9T/9
ul sated pazioyjne pue sjuawaa Ze Buljesado Buipsegas pjasun ‘sj 0} pue wo. aduapuodsaioD
(€°0) ewes Sulpsesaiseony “Aj YUM BdUapUodsalOD pue asuad|| JONbI| 10} puewap $y9e1}U09/saseay Szya] 00°SStS 60 0s'600$ W Ylaqgesi|3 ‘Uaz13 U0A|0Z0Z/ST/9
S,psojpue] yeQ jeAoy Sulpseas dospsem “sj WOsy BdUapUOCdsaisOd MatAal ‘(9°Q) awes BuIpsesas jo uolpafay
ASayesjs pue ‘uoiqdafes aseaj ‘sjasse jo aseyound Suipsesas wea} Aj4eg YIM aduasaju0) auoydayay 3g uONduNssy
asual| Jonby yeQ jeAoy jo Ayyiqesajsues Sulpsesas uaz UOA “s|] YIM pucdsa10D spesjuop/sesea] Sza] 00'SOrS TO 0S'0v$ “y Ajtuig 103UeD}0702/ST/9
JO uoiafey
3g uoldunssy
sajnpayds 8ulpsesas ao1}0u Sulpsegau sjewiy| uonejgsiuiwpy ese> €tnal oo'ssv$ =: [v0 00°78TS W auuezoy ‘e1UNID|0Z0Z/ST/9
(Z°0) suse Burjueg YUM) suoesadQ ssouisng @TNa] OO'SZS$ z0 OO'STTS uaso7 ‘SIINIPUY]0Z0Z/ST/9
UO!IBUUOD Ul SalJeIpisqns 10} sjuawaaige Buljesado Bulpsesas pjasun “sj 0} pue wo} avuapuodsais0D
(7°) Sujeew) uoejsiuLUpy aseD ETN} OO'SS7S ge OO'EST‘TS W yiegesi|3 ‘UeZU3 UOA|OZ0Z/ZT/9
UOIIEWIOJ Bd} WLUWOD Sulpsesas sean] ‘AA YUM adUapuodsaod ‘(~'Q) Bueay TyE pue UOIeWJO}
aayIWWOD suIpsesas O1SZeYy “J YIM BdUaIaJUOI aUOYdal—a} ‘(¢°9) SUOI}OW sUOIesado ssauIsng
JO} poled uo!}Dafgo UayOYs 0} Japso pue UOI]OW BuNjesp anu!juod ‘(g°Q) UONOW sUO!Jeado ssauIsng
azyeuls “(2°Q) eouesnsu! pue sajnpayds Ad\dnsyueq Sulpsesas Yaad} YOY YIM adUaIaJU0I aUOYda|a]
SUO!}OWW PU SUaPJO SNOLeA Bulpsesas BdIAUas Jo joosd aiedaig] UONesIUIWpY aseD €TNG} OO'O6TS v0 00°94$ “W youes ‘ysWapOxIN|OZOZ/ZT/9
(T°T) sysewapesj pue sanss! aayyiWwwod pue} uoNesjsiuiMipy asep €Tya] OO'SSS TZ Os'SS6S W auuezoy ‘ejUNID|0Z02/ZT/9
Suolow Sulpsegas Ssaduasajuod pue sjiewa snosauunu {(Q'T) ‘3a ‘sajnpayds Suipsedau jjeo aouasajuoD
yeayspeaids asedaid ‘sysewapes} aatjoe Buipsesas Ja{jay “JIA] YUM BUIIAJUOD 891JJO| SUOIeJadQ ssauIsng ZING] OO'O6TS c0 oo'sEsS “y Asaquiry ‘Burqein|0z0z/2T/9
9seo) uoleJs|ulWpy ase) €TG] OO'O6TS s0 00°S6S “WW qouer ‘pjswapoy!N|0Z0Z/TT/9

ynood (AyunoD puepyeo) WNd419 YyI9 ayy Ul Ad}dN4yUeg 0} aNp BuIso]d aANeusuILUpe JO} Japso asedaig

 

 

 

 

 

 

 

 

 
03/05/2021 Page 7 of 26

20-01947-jwo Doc #:446-2 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sanss! asea|/siapso/sdueay Sulpsiedas saduasajuod pue sjlewia snosawnn|] uonessiuiupy aseD €TNa! OO'SS~S TT 0S°00S$ W auuezoy ‘ejUNID/0Z0Z/9Z/9
(6°0) suonow/ssuiesy] uonesjsiupy eased €TNa] OO'SStS 6T 0S'798$ W auuezoy ‘equn!9|0707/SZ/9
pue suapso Sulpuegai sjiewa ‘awes ajt {(O'T) sjuaupuawe Suipseau sjewa pue malray
(70) anp quad Sulpsegai jazaN pue UOSI||IAA syesjuoD/sasea] SZ] 0O'SSt~S z OO'0T6S W 4ieqgesi|3 ‘U9Z719 UOA!0Z0Z/SZ/9
“SIN YUM aduapUodsaod «(g°T) JUas UOIad-Jsod jo JaAleM BuipseSa. spsojpue] YIM JUuawWaalse yeig Jo uondafay
2g uoIduNnssy
(T’9) souepuezje} uolesjsiulUpy ase} €Tyg] OO'SSPS = |Z'0 OS'STES W uiagesi|3 ‘Uaz13 UOA|0Z07/SZ/9
Suljeay Suipsegai e8uilz|3 “S| YM BdUapuodsasod ‘(g°Q) sSuleay OZOZ ‘6Z auNs 10} epuasy yeuq
(7'0) Juad yo yuawAed Bulpsedas JUaUpUaWe asea| JO WO} aSiAad pue MalAay aje}s] |eay ZENG] OO'SLSS v0 00°0€ZS uaso} ‘syNspuy|0Z0Z/SZ/9
(p°Z) suores0] yeDdOH Jesanas $y9e1}U0D/sasea] Sz} 00°097S 87 00°8Z2Z$ W eipuexaly ‘spoom!0Z02/72/9
Jo} aje|dwia} Juawaaize Jue Yesp ‘(p'Q) JUaWaaZe JUa! BulpseSas USZJ UOA “S| YUM BdUaIaJUOD jo uoloafay
Q uONduNssy
(Z°0) YoReWOju! aajqWUWOD Sulpseda sjiewa pue saduasajuOd ‘(9°9) sajnpayas| UONessiUIWpY aseD €Tya] OO'SS’S 97 OO'EST‘TS W euuezoy ‘e1UNID10Z0Z/7Z/9
UO JOM “(9°Q) ally pue aes SulpseBau sjlewa ‘(9°Q) apo pue sajnpayps aly 0} auljpeap pua}xa
0} uoljeindiys yeup ‘(9°Q) sajnpayds SulpseBai jjeo aduasajuOd pue sajnpayos Buipseau jrlewa snosawny
(Z°0) spsojpue] yyM quad UO! ed-jsod yo syesju0)/saseay Szya} 0O'SS~S £0 OS'9ETS W yiegesi|9 “uaz UOA!0Z0Z/v7/9
JaAleM Bulpsesas aduasaJUOd ‘(T'C) asea] EYSesqaN ‘ujooUT] BulpseBai sulnag “JJ YIM BdUapUOdsa.OD jo uoldafay
3 uoldunssy
(TO) Suuesy Tye Suipsedas SJOUPIID, 618] OO'SStS c0 00°T6S W yreqesi|3 ‘U9aZz119 UOA|0Z0Z/r7Z/9
wea} Aj4seg YUM aduapuodsaiod ‘(['9) Sueay TyE Suipsesas o1s8eyy “AJ YM BDUapUCdsad0D 4O sBunaayy
*(T'Q) saay sAauso}e Jo JuawAed Suipsesas ueWsUed “IA] YIM BdUapUOdsaOD {(T'Q) Seay ssAaUIONEe €Tyg] OO'SSPS T oo'ssrs W uiagesi|y ‘uazy U0A|0Z0Z/7Z/9
§o quawAed Sulpsedas Issny “UW YM adUapuodsadsod ‘(7°Q) Sajnpayrs Bulpueseu y8e1D yOOY YUM
a0uasajuod BuOYdala} «(T°O) Sajnpayrs ajly 0} UOIsUa}Xa Bulpsesas O1SBeyy “sy YUM BdUapuodsa.u0>
(TO) siayzew jUeUd} pucjpue] Jo snjzejs ZulpseBas adsa!g “Jj 0} pue wos adUapUOdsa0D aje}sq jeay Zena] OO'SLSS TO OS°ZSS uaso7 ‘sinapuy|0702/7Z/9
“248 ‘quawjulodde aay!wwod ‘TE ‘sejnpayrs Bulpseda sjiewia pue saduasajuo0D| uo!erjsiuiMipy ase? €Tygl OO'SSPS 60 0S'60¢S W euuezoy ‘eqUNID1070Z/EZ/9
(ZO) ewes SuipseSas wea, Ajjseg Yum aduapuodsadios| UOIessIUIWIpY ased €tg] OO'SSPS = {v0 00'Z8TS W uiegesi|z ‘uaz UOA|0Z0Z/EZ/9
pue juawjulodde aaqqWwW0d mainad ‘(T°9) Sueay OZOZ ‘6Z BUNS Sulpsesas suayjas “apy YM
s2uapuodsadod ‘(T°Q) JUsUJUIOdde 39}}1WLUOD JO snjeys SulpseBas Wea, Aj4jseg YM BdUapuodsa0D
(TQ) uoedyipow aseaj jeuoNippe Bulpsesas YDSJH “Jj 0} pue WOdy adUapUOdsas0D a}e4sq jeay ZENG] OO'SZS$ TO Os'Z4S$ uasoy ‘sinspuy|0Z0Z/EZ/9
NSS! S14} JO sisAjeue UE YUM SJAIIaS “JAI YUM Sjlewa pue spidey pues9 jo apisyno SJOUP2ID YUM O€Nd] OO'OT9S s0 00°SOES 32095 “y “19119 )/0207/EZ/9
aweu ay} Japun puedxe 0} Ajyige ay} aulWajzap 0} aBuNO] $,eI]91$ UO YDJeas yseWApe.} ay} aJepdh suoijediunwiwo7
7g SBulDAy;]
Vd dn paxysew mained ‘aes UO 4JOM pue sainpauds Suipuegas jrewy] uoiessiulwpy ase> €TNG! OO'SSPS ZT 00°9vSS W auuezoy ‘e3UNID|070Z/7Z/9
(T°0) quawjuodde aaywwo0s! uoejsiULUpY ase} €TNG] OO'SSPS = [60 0S'60¢$ W yieqgesi|3 ‘uaz13 UOA}0Z07/Z2/9
JO snjejs Suipsesas O1SZeyy “AW YM adUaJajUOD aUOYdajay ‘(Z7°Q) Wes SUIPseSas UOSHONM “JW
yum aouapuodsa.40d pue psO|pue] 310438q WO. ad!}0U yNejyap MaiAad ‘(T"Q) euBodgns SuipueSau ypuewg
“JW YUM aouapuodsaod ‘(¢°Q) 1Sd-JeDdOH 0} euvodqns Suipsesai pjasun “sy YM a2uapuodsas05
S]JUdWdaIZe I{IASINO] pue UOWUIXe] Suipsesai sijnipuy “Ajj WO, [!eWa 0} puodsas pue mainay 3}eYsSq jeay ZENG] 00'09ZS Z0 00°zS$ W espuexajy ‘spoom|0z70Z/0Z/9
(T°0) sjuaupuawe aseaj Jo syoadse Ad}dnsyueq sulpseses UaZHA UOA ‘SI] aje}sq |eay ZENG] OO'SZSS €0 OS'ZZTS uaso7 ‘syNspuy!0Z0Z/02/9
0} OW ‘(7°Q) SUO!}290] OM} 10} SJUBLUPUaWe asea| BUIpsedas YOSsaH “I O} pue WJ} adUapUOdsa.s0D
dayddns/Ziaquioojg suipsesai sprewy s1OUPosD YUM O€Nal OO'SSrS T 00°SSt$ W auuezoy “ejUNID|0Z0Z/6T/9

 

suoljesiunwwos
IQ SBuIIBW

 

 

 

 

 

 

 

 
03/05/2021 Page 8 of 26

20-01947-jwo Doc #:446-2 Filed:

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(8°0) Aud syoes}U0D/sasea] Sta] 0O'SStS T oo'ssvs W yiegesi|3 ‘uaz UOA|0Z0Z/0E/9
sesuey YUM JuawWaase psojpue] asinad ‘(T°Q) psojpue] AyD sesuey YIM JUatUaaJZe psojpue; SulpseSas jo uoipafey
YOSJ9H “J] YIM BdUapUodsa|siOd ‘(T°O) Puo|pue] JOquy UU BUIpseBad jaZHAN “JWI YIM adUapUOdsa0D 9g uoNduNnssy
(9°0) xtujew payepljosuoo Suipsedas adeH “q YUM sjlewa| UoessIUIWpY ased €Tyal OO'SSS ve 00°Z60'TS W auuezoy ‘e1UN!ID|0Z0Z/0E/9
pue sanuaJajuod “(¢°Q) Japso AyyigN Suipsesas sews pue YNZ YUM aduasajUod {(¢°Q) UN a8es0}s
Suipsegsai sew ‘(g°Q) awes UO 440M pue sajnpayps Sulpsedas saouasajuod pue sjewia snosowWNN
(7°) ssaplaoud ad!sas 40} snjeys saujied Bulpsesas] suoneiado ssauisng ZENG] OO'SZSS s0 0S°Z87S uaso7 ‘synapuy|0zZ0Z/0E/9
HEAP!T “AI 0} pue Wosj adUapUOodsaJ09 (T°) SaNss! xe} SuipseSas uOSyIeP “IY YUM BdUaIa}UOD
papaou aouejsisse jeuoi!ppe Aue jnoge ayinbul 0} puodsai pue sijnipuy “jj WO [eWa MaIA[Y sye4]U0D/sasea] Szyal] 00'097$ TO 00'97$ W eipuexayy ‘spooi|070Z/6Z/9
jo uonafay
3g uOIdUNssy
(T°) Sulseay UOROW 404 sapso pasodoud jeuly Suipsedas sean] “sj YIM sdUapUOdse.u09] UOIeAISIUIpY eased €LNS] OO'SSPS ST 00°618$ W yjegesi|y ‘Uaz13 UOA|0Z0Z/67Z/9
‘(€°0) Suesy uoNOw Bulpsesai equNig “sj pue seonq “4 YM adussiajuOd auoYydajay {(7°0) Sueay
uoljow 40} epuage asia ‘(¢°0) suayj}ew psojpue} Sulpuesas wea} Aj4ueg YIM aduasajuod auoYydalay
(€°0) @wes Jo auljpas pue Japio JUaWaseUeW Ysed Jo adI}OU Yep ‘(¢°9) aWes Jo aUI|pai ajajdwod pue
Japso asem papuawe jo adij0u Yep ‘(T"9) Sueay uoljow Zulpsesas ssayjas “sy yWM aduapuodsa0D
(7-0) sajnpayss| uonedsiuiUpy ase ETN} OO'SSS se 00°6ZZ'TS W auuezoy ‘e1UNID|10Z0Z/67/9
Sulpsedas UoeWOsU! Aysjey “(S°Q) 351] SJOUPasd BulpueSas adey “g YUM sjiewia ‘([°Q) ssapso asinas {(Q'T)
Bueay puaye ‘(Q°T) ssuesy Suipsedas seouasajuod pue |jed auasajuod ‘(Q"T) sBuLeay 104 asedaug
(v0) e9 drow Bupiom ut ayeysy jeay zen] OO'SZSS = |6'0 OS'ZTS$ uas07 ‘sINspuy|0Z0Z/6Z/9
ayediniued (TC) dnosd Surjiom 0} owaw dn-mojjoj ‘(7°9) ALiadosd jeuosuad Aq!D sesuey YIM pajelosse
JUBSUOD PJo|puUe] Bulpsesas yulsse “I| WOsy OWAW azAjeue pue MatAad ‘(7°Q) Aadoid jeuosuad asea|
AyD sesuey Yim pazeisosse suolsiAoid asau} Bulpsedas spoon “SW WOsy OWAW azAjeue pue MaIAay
(TO) sanss! payejas xe} Sulpuesai uosyder UI) YM OWA] SuOIesedQ ssauisng ZENG] OO'SZSS TO OS'LSS uaio} ‘siInupuy|0Z0Z/6Z/9
awes dy} Bulpsedas yuIsse/y pue Sijnupuy “sussayy pue UsZ}¥ UOA “S\ sye1ju0D/sasea} Szyg| 00°09ZS v0 O0'vOTS W eupuexayy ‘Spoom|0Z0Z/82/9
yum puodsaiios pue Ayadod jueua} Jo diyssaumo UO SuOISIAOd 104 asea} AjID sesuey mataal ‘Aadosd jo uonpafay
jeuosiad jueuay uo suoisiAosd asea] Suipsesai sijnipuy “ujA) pue UaZ}Z UOA “SW WO, S[lea MalAay 3 UONdUNssy
(Z°0) Ployasea) yim pazelosse 97e}sq |eay ZENG] OO'SLSS £0 OS'ZLTS uaso7 ‘SIINIPUY |0ZOZ/8Z/9
sJaew [eJ9}e]/09 sapuaj pue ‘yuawdinba 0} sjyBi sjueuaj ‘suO!siAOId asea] Sulpsedas YuIssen “4IA)
pue spoom ‘s|\j 0} OWAW ‘(T°Q) aseay AlD Sesuey By} UM pajelosse sanss! Bulpseas aauapuodsaisoD
(Z°Q) sanss! xe} pajeisosse Suipsedas uosydeF “IIAj 0} OWA ‘(7°9) JUaWaaIZe yun] suONesadg ssauisng ZENG] OO'SZSS L0 0S°Z0vs uaso7 ‘synspuy|0Z0Z/8z/9
Pa}1}SE4 JO WO} Maina ‘(E°O) , AlNba,, aaAojdwa SurpseBau [jeaprq “4jAj 0} pue Wo4} adUapuodsais0D
(7‘0) senss ssauppe pue SAOPUPA1D YUM OE] OO'SStS 60 Os'60v$ W auuezoy ‘eqUNId|0Z0Z/LZ/9
saoijou pauinyas Zulpsegau sjrewia ‘(¢°Q) asuodsas/s]YyBis JO UOIJEAJAS|J PjOD UOY PJEMO} Pue MaIAay suoljesiunuwos
2M sBUNDI\)
(T°0) sjuawaesse puojpue; Sulpsesas Suaquiaw Wea} Aj4eg sjoesqu0D/seseaq SzZyg} 0O'SS~S £V OSELLS W yyegesi|y ‘uazy U0A|0Z0Z/97Z/9
4ay}0 pue sean] pue YISJaH “Sussa|j 0} BQUaPUOdSaOD {(["T) UjODUI] pUe ‘UOSIPeYy ‘U0YUIXE] ‘AID jo uonoefay
sesuey JO} JuaWaalse puojpue| Yep ‘(T"Q) asea| soquy UU Bulpsedad |jeapr] pue jazHaN ‘sussayy YM 9g uoNduunssy
aduapuodsadod ‘([°Q) psojpue) soquy UU 104 Sua|jas “VA WO JUaWAye}s jeEINUeUIy |eUOSJad BuIpuesas
SUISSIq “JJ 0} BDUapUOdSadJOD ‘(€°¢C) asea| JOquY UUY BUIpseSas 1BYS “JW YUM adUaIajUOD aUOYdalaL
(T°0) eusodgns 7S$¢q Sulpsegas pjasuy ‘sj UM BdUapUOodsalOd| UONeJIsIUILUpY asez €TNG] OO'SS~S eT OS’T6SS W yieqgesi|3 “U9aZzy!13 UOA|070Z/9Z/9
‘(Z'T) awes Bulpsesai Saoijou pue sudo suol}eJado ssauisng Jo SUOISUAA BUI|pas pue Uea|D auedaig
Juawee8e Juas Bulpsedas uaz} UOA “S| YUM adUaIajJUOD sy9e3]Uu0D/sasee) Szyg] 00°097S Z0 00'zs$ W espuexayy ‘spoom|0Z0Z/9Z/9
jo uolpafey

 

2g uoduunssy

 

 

 

 

 

 

 

 
135.4]

| $59,901.50 |

[TOTAL

 

 

Case:20-01947-jwb Doc #:446-2 Filed: 03/05/2021 Page 9 of 26
03/05/2021 Page 10 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(TO) susyew JUeUA} pso|pue| Jo sNyeys BUIPseBas 9J9Iq “AW O} PUL WO1j eoUapUOdSaIOD ajejsq jeay ZENG] OO'SZSS TO Os‘Zss uaso7 ‘SINIpuy|0Z0Z/7Z/9
(TO) Uoesisipow asea] jeuONIppe SuipseBas YossdH “JIA) O} ue WOsy BdUapUodsalIOD 93e}S9 jeoy ZENG] OO'SLSS TO OS°ZS$ uaso7 ‘siinipuy|0Z0Z/EZ/9
(T°0) sjuatupuswe asea] Jo sjadse Adydnsyueq Suipsesas UdZg9 UOA “SW OJ OW “(Z'0) ajyejys3 jeay ZENG} OO'SZSS €0 OS'7ZTS uaso7 ‘siinspuy|0Z0Z/0Z/9
SUO!}ed0| OM} JO} SJUBWPUaWe aseaj Sulpsedas YISJdH “UIAj 0} ue WOJJ BdUapUOdsaIJOD
sjuawpuawe asea pesodoud Suipsesas Yyossay “UjA] 0} pue WO} sdUapUOdsaOD aje4sq jeay ZENG] OO'SZSS z0 OO'STTS uai07 ‘SIINipuy|0Z0Z/61/9
(T°0) ewes sulpuesas Owaw ‘(T"Q) sjuaWaBUeIe UO] SJa]jaS WIIyUOD {(7°O) SJaNeW suoljesadQ ssauisng ZTNG| OO'SLSS v0 00°0EZS uas0}7 ‘SINIpuy|O0Z0Z/LT/9
quawaesse Zuljesado jeuolippe Suipsedai pjasuy “sj 0} pue Woy aduapuodsasoD
(v'0)|  suonesadg ssauisng ZTE} OO'SZSS £0 0S°20vs uaio7 ‘siInspuy|0Z0Z/9T/9
sjuawaeige Suyjesado Ajuda pue maiAal ‘(¢°Q) ssaTeLU BuLyUeg YIM UO!DaUUOD UI Saed
pazuoyyne pue sjuawaaige Suljesado Bulpsesas pjasuy “sW 0} pue Wo aduapuodsasoD
(Z°0) ssaew surjueg YM UOIaUUOD Ul] ~— sUd!JeJadQ ssauisng ZING] OO'SZSS c0 OO'STTS uao7 ‘siinipuy|0702/ST/9
SOLEIPISGNS 104 SjUaWaaUze BuIjeJado Sulpsesai pjasun “sj 0} pue Woy sdUapUodsai05
(Z°0) sdu a7e4sq |Pay ZENG! OO'SLSS 70 OO'STTS ualoy ‘siNspuYy|0Z0Z/0T/9
Aejs/suonsefas asea) SuiAjoau! sdajs xu pue Saz!}0U INeJap Zulpsesas avuapuodsasoD
(6°0) aardedsuad adueusaA08 ssanew pseog pue 87a] OO'SZSS) = |S'T 0S°798$ uaso7 ‘siINIpuy|0Z0Z/0T/9
® wo.jsdajs ]xau pue ‘ssaooJd ayes jeljuajod ‘snjejs BulujaquUOd [je dnoi3 Bupjiom} adueusaAoyg ajesodso}
ul ajedioiyed ‘(¢°9) sui}! pazejas pue jeaosdde ayesodsoo sapisuod ‘(¢°Q) sway Uedo pue
ssaooid ayes jeljuajod Bulpsesas Yossay} “UjA] WOJ} adUapUOdsaOD azAjeUe pue MaIAaY
(Z°0) ayes jenuajod 104 sjeaoudde Auessadeu SJO}eW pseog pue 87a] 00'SZSS 70 OO'STTS ualoy ‘sIINIPUY|0Z0Z/6/9
SuIpnjou! Sainparo0id SIUeUJBAOS BuIPsesas S1a|JaS “AA YM BdUaIaJUOD aUOYda|a}}| BDUeUIaADD a}e10d407
(€°0) diysuoiejas Sujueg YUM pajeisosse sua}ew ainjeusis paziuoyyne] —suolesadg ssauisng ZENG! OO'SZSS v0 00'0€ZS uaso7 ‘synspuy|0Z0Z/6/9
pue ‘diysuaumo uawaas8e Bujeiado Bulpiesas ||eApr] “4) WO1y s2UapUodsa0D
0} puodsa, pue mata ‘(T'9) euaodqns aionq “3S Yog Bulpsegas aduapuodsalioD
(Z°0) wes Bulpsesas eqUNId “Ss; UUM BdUa19jJUOD ‘(T'O) Soinpadosd JUaWaaI3e ssayeW pieog pue 8za] 00'SLSS ro 00°0€ZS uaso}7 ‘siinaipuy|0zZ0Z/8/9
Bulyesado Wuljuod ‘(T°O) BulNjonsjsau ul ayes jeIUaJOd Jo jeaosdde 03 adsas YM] BDUEUIBAOD a}e10dJ0D
sainpadoid Sulpnjau! ‘suoisiaoud BdUeUJaAOB BuIpseBa. S1a}[aS “UW WOJy BdUapUOdsasIOD
(g°0) ssaqzew SdUeUIaAOZ puUe UO!Daja pue UO!eUIWOU ssapey pseog pue 8ZX8] OO'SZSS CZ 00°S9Z‘TS uaso} ‘siINIpuy|0Z0Z/E/9
pseog Sulpsesas adeuy pue sualjas ‘sussay] YM adUatajUOd auOYdajay ul ayedioed| adUeUIBAOD ajeJOdJOD
pue JO suedaid ‘(p'9) Suaaw saquiayy jenuajod pue siayZew pueog YM UONI@UUOD
ul sdajs yxeu pue sjuawdojanap SulpseZai siajjas UW YM BoUaJajuoD BUOYda}a}
‘(8°0) TT 4aydeyD u! ajlym S2ueUIBAOZ YIM Pa}DaUUOd adUePINS Jo MaiAad dn-mMo}|O}
‘(7’0) Seunpasoud pue uoljeujwou pieog sulpiedai Siayjas ‘V YIIM soUapuodsasO>
(Z'0) Ss4aUMO ase Jeu SaaA0jdWwa suoijesadgQ ssauisng ZTE] OO'SZSS 70 OO'STTS uasoy ‘synapuy|0z0Z/E/9
JO snjeys BuNj}ONYseJ Bulpsesas UINGIaIUIM “SJ PUe SJA{]aS “UIA WO1J BdUapUodsas0D
N3¥O1 ‘SHINYGNY
DANEUEN “dyosaq JL Spo) sel | 23eY pai S4H 18 July peli SweN UdML 33eq

 

 

 

 

 

 

 

 

YadFDIFINIL Ad AYVIAIAINS JINIL

 
03/05/2021 Page 11 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(€°0) aseo jo snjeys Suipsesei suoypasd| = uoN}esS1UIWIPY ase} €TNg| OO'SSPS §= | TZ 0S'SS6S W auuezoy ‘ejuNId|0z0z/6/9
[EJBAVS YUM BIUBIBJUOD ‘(T'O) dl} pue SJaPJO aSIAaI ‘(G°Q) SJaPsO BulpueBas spews
‘(7'0) Awes 410} UONeWOJU! BUlpsedas sjlewa {(g°Q) UO!}OW sWeIZOId JaWOISND UO JOM
(2°0) UoNOW Jawoysnd pue xlWjJeW UO 4JOM snuUOD “(Q'T)| — UONeAsIUIWpY ase> €TNa] OO'SSPS = [EY 0S°9S6'TS W auuezoy ‘eqUNID|070z/8/9
suoloww sululetual 8uipsie3as S89UaIaJUOD ‘(9°Q) asea} OZed1YyD SuipseSas Saduaiajuod pue
slew ‘(Q'T) sSuseay Aep ysuiy puane ‘(Q'T) ssapso papuatue YIM saoiou ay pue asedaig
(s0)suonow uoResiullUpY ase) €TNa] OO'SStS 67 OS'6TETS W auuezoy ‘e1UNID)070Z/Z/9
Aep 4sily Sulpsegai |je9 89uas8JUO0d ‘(Q°T) SUOOWW 0} sUONIaIGo jeUOIIpPpe Ma!Aad ‘(p'°0)
s4Japso Aep ysuly 0} SjuaWPUaWe Jo adIjOU Yep ‘(Q'T) UOOW WeIZO1d JaLUOISND UO YOM
suolafqo aaysnil SN pue suOisiAas Japso Aep ysuly Suipsesas spew uolesjsiulupy ase) €TNG] OO'SSHS 60 0S‘60¢S W auuezoy ‘eUNID]0zZ0Z/9/9
(O°) Swies Suljd91J09 pue sassasppe BSuljiew Jas10OU! ssOUPTID O€Ng] OO'SSPS OE 00°8E9'TS W auuezoy ‘e1UNID|0Z0Z/S/9
Bu|psesai auasajUOd pue sjiewa snoJawuNu pue MatAal ‘(€°Q) SUOOW Aep su UO Saed| YIM SUONedIUNWUWOD
YUM saduaJajUOd pue sjlewa SnoJawnu “(Q°T) awes Bulpsesas Seon] “fF YM sdUaIajUOd 9 SBUNIIW
pue aajsns1 Sp pue OAouy Aq uoNoafgo mainal ‘(¢°O) Bully Bulpsesai Sioypasd
SNOJaWNU YUM S8dUaIajUOd ‘(Q'T) UOITEIO| Wy BulpeBad JaYUS PIeEMOH YUM adUaIajUOD
($°0) SUsqem JOUpPasO Suipsesai sjiewua pue MalAas uonesjsiuiupy ase) €TyG| OO'SSPS 6E OS'PLL'TS W auuezoy ‘equnId1070Z/+/9
‘(7'Z) sanss! yueg Suipsesai saiqied pue yey] ‘UadIO “f ‘SLOW! “Ay YIM SAdUd1aJU09
pue sjlewa snosawnu “(Q'T) sanss! Bully Sulpuede. Saiqued wo. sjjed snoJaWNN
(¢'T) wes Jo adIANaS pue Bull} Pue SUOIJOW Aep ysuly uoljesjsiuiwupy ase) €Tyg] OO'SSPS 99 00°€00‘ES W auuezoy ‘eqUuNId/0Z02/E/9
Sulpsesai saiued pue yyeys LNOD YUM SadUaJajUOI SNoJaUUNU ‘(g°Q) Safed pue ssojpasd
SNOHEA YUM S}lelua PUe SsIUaJajUOD SNOJaWUNU “(E") SalnJdnuyueg TT saidey) 7Z ayI4
INNVZO¥ “VLNNID
v0 os"0v$ TWLOL
asuadt| Jonbij YEO jeAoy jo Aqjiqesajsuery Bulpsesas USZHA UOA ‘SIA UM puodseas0D $39eJ]U05/saseaq Szya| 00°SO”S TO 0S‘0vS *y Ajiw3 ‘0]Ue>|0702Z/ST/9
jo uonoalay
2g uoldunssy
ANA ‘YOLNYD
ot 00°0S2‘S$ WLOL
(v'0) SdapiAoid adidas JO} snyeys Jaued Bulpuesa |[eApr] suoijesado ssauisng ZT] OO'SZSS ‘0 0S°Z8z$ uaso7 ‘SINspuy|0Z0Z/0E/9
“JW 0} pue Wis} aduapuodsaJOD ‘(T°O) Sanssi xe} Sulpseses uOsyIeP “U) YIM BdUaIaJUOD
(70) 129 dnoad duy10Mm us ajediored ‘(T'9) dnosd Bupjiom 0} oweu ayeqsq jeay zeng} oo'sZss = [60 OS'ZTSS uas07 ‘sunspuy|0Z0Z/62/9
dn-mo}j|o4 ‘(7°0) Aadoud jeuossad AyD sesuey YUM pazelosse JUaSUOD PsO|pUe| SuIpueSai
UISSEN “JIA) WOdy OWA azAjeUe PUe MatAal ‘(Z7°9) ALadoid jeuosiad aseay AjID sesuey
YUM payelsosse SUOISIAOJC Asay) BUIPIeBAs SPOOM ‘“SIAJ WO Ola azAjeUe PUe MAaIAdY
(T°) Sanss! pajejas xe} Suipyeses uosyIeP “UY YM OWAI| suoijesado ssauisng 7ZTNG| OO'SZSS TO os"Zs$ uai07 ‘synupuy|0Z02/6Z/9
(Z'0) ployases] yim pezelsosse sueyew je193e]|09 JapuD| 97e34sq |eoy ZENG} OO'SZSS £0 OS'ZZTS ualo} ‘sinjpuy |0Z02/82/9
pue ‘juawdinba 0} $481 sjueua} ‘suoisiaosd asea] SuIpsedai YUISSe/M “4|Aj PUE SPOON “SI
0} OWawW ‘(T'd) ase] AjID Sesuey 9y) YM pajeidosse sanssi Sulpsedas adUapUodsa0D
(7'0)} suonesedg ssauisng ZIG] OO'SZSS £0 0S°Z0vS uaio7 ‘SiINIpuy]0Z0Z/8Z/9
sanss} xe] payeloosse Sulpsesas uosyoer uj) 0} Owe {(7°9) JUaWaaIZe YUN payII}sad JO
W140} MalAad ‘(€°0) ,AlNba,, sadAojdwa Bulpsesau |jeApry “4 0} pue WOJy BdUapuodsaiOD
(v°0) uaJ Jo JuaWAed Bulpsesas JUBWPUaWe aSea] JO WO} aSIAeJ Pue MaIAaY ajeysy jeay ZENG! OO'SLSS v0 00°0EZS uas07 ‘syNpuy|0zZ0Z/SZ/9

 

 

 

 

 

 

 

 

 
03/05/2021 Page 12 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

LLOOS “H3T13»

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6T OS'OET‘TS WLOL
SdHeW payejeipue} ud! eJIsiUlLUpY aseD ETN} OO'S6SS v0 00°8EzS "g uaydays ‘mo19|0Z0Z/TT/9
8uUJaeW UONEWIOJ Bulpyesas Wea} Ajeg YIM adUapUOdSaiOD 0} puodsaJ pue malAay
sdayew pajyejas pue ‘uoNewsoj] uodljes\SiuUIUpY ase} €Tya| 00°S6SS s0 0S'262$ *g uaydays ‘mos9/0702/8/9
9e]1WWOd ‘suo!ow Aep ysuly Bulpsesas U9ZPZ UOA “S| YUM BDUaIAajJUOI BUOYdaja!
asuadl| sonbi yeO jeAOy Bulpsedas dospuen ‘JIA] YIM BDUaIaJUOD auOYdajaL SJOUPIID O€yg] 00'S6SS Z'0 OO'6TTS “g uaydays ‘mMos9]0720Z/S/9
YUM suoHediunwuWwoD
9 SBUITZIIN
awes sulpsesas udZ}9 UOA ‘SIA| YUM adUaJaJUOI BUOYdaja} Pue SUOIIAIGO 1SN MalAay uoljeujsiulmpy asep pza| 00°S6SS v0 OO'8EzS *g uaydays ‘mo15]0702/S/9
ssayeud uonessiullupy ese) ETN} OO'S6SS v0 o0'sEzs *g uaydays ‘mo1910Z0Z/€/9
payejau pue soda smau 21)qQnd S8ulpsesai ad2UapUOdsaisoo 0} puodsas pue Ma!Aay
NJHd31S ‘MOUS
9°8t OO'ETT‘Z7$ WLOL
(9°0) XiuJeW pazepl}osuo? Buipsesas a8eH “gq YUM SjjewWa pue saduasajuod {(¢°0) uoljesjsiuiwpy ese) €TG] OO'SSPS vz 00°760°TS W duuezoy ‘e1UNID|0Z0Z/0E/9
Japso Ayan Sulpsesei sjiewa puke LNOD YyM adUaJaJUOD ‘(¢°Q) WUN ae10}s BulpueZas
sjjewe ‘(g°9) ewes UO 4JOM puke Sajnpays BuIpsesas SeduaJaJUOD ue S/IELUa SNOJAWNN
(270) sainpayss Suipreses uoewoyul Ayisjejy} = UoeuysiuIpy ase ETA! OO'SSPS SE 00°622'TS W auuezoy ‘eUNID|0Z02/6Z/9
‘($°Q) 3S!] S4OUPss9 Bulpsesai aBeH “qd YUM Sjlewa ‘(T"O) suapuo asinas ‘(Q'T) Suseay puaze
‘(O'T) s8ueay Sulpsesas saduaiajuod pue |jed aduasajuod ‘(Q°T) sSueay s0j asedaig
(v0) sans! ssesppe pue sadijou pauinje, SOUPaD O€Nd] 00'SSS 60 0S°60t$ W auuezoy ‘euNn!d|0707/£7/9
Sulpsedsai sjrewua ‘(¢°0) asuodsai/s}YBi Jo UOIeAJaSAL PjOd UOY PueMUOJ pue MaiAay} YM SUOHedIJUNWWOD
9 SBUNDIW
sanss| aseaj/siapio/ssueay SuIpsesas SedUaIAJUOD puUe s}IeWa SNOJBWINN uoljes}siulwpy ase) €TNG] O0'SStS TT 0S'00S$ W auuezoy ‘e1UuNId|0z70Z/97/9
(6°0) suonow/ssuleay uonesjsiulupy ased ETNA] 0O'SSrS 6T 0S'v98$ W auuezoy “eUNID|070Z/SZ/9
pue sJapso Sulpuesau slew ‘owes ayy ‘(Q'T) sjuawWpuawe Sulpiesei sjiewia pue MalAay
(Z'0) uorewojul uonessiuilupy ase} €TNa} OO'SSPS 97 OO'E8T‘TS W auuezoy ‘ejun!9/0Z0Z/Pz/9
BaIWWwoOd sulpsesai sjlewa pue S9duasJajUOd ‘(9°Q) SajNPayos UO 410M {(9'Q) ayy ue
awes Zulpsesai sjlewsd ‘(9°Q) Jap pue Sajnpayds ajlj 0} Suljpeap puayxa 0} UONe;ndys
Yep ‘(9°0) sajnpayos Suipseai |jed aduasajuod pue sajnpayps Bulpsesas jlewa snosawnN
‘dye “JuawjUodde sayWWOD ‘TyE ‘Sajnpayds Bulpsesai sjlewa pue SaduaajuoD] —-_- uoIyessIuWpY aseD ETN] OO'SSS 60 0S'60¢S W auuezoy ‘e1UuNId/070Z/E7/9
Vd dn paxsew mainal ‘aes UO JOM pue Sajnpayos Sulpsesau [lewy uoljesjsiulwpy ase) ETN] 0O'SSPS ZT 00°9”S$ W auuezoy ‘e1UNID|0Z0Z/7Z/9
Jayddns/siaquioojg suipsesai jew S1OUPa1D, O€NG} OO'SStS T 00°Sssvs W auuezoy ‘eUuN!D10Z02/6T/9
YUM suo!jed1uNWWO?
B ssunjsayy
($°0) J2aUS LJ} Yup Maiaas ‘(g"O) sNze}s Bulpsesau [Jeo aduasajuoD uolesjsiuiwpy ase> €TNG] OO'SStS ET OS'T6SS W auuezoy ‘eUNID|0Z0Z/ZT/9
SejNpayds Zuipsesas ad1jOu Bulpuesai sjiewy uolesjsiuiupy ase €TNa] OO'SSPS vo 00°78TS W suuezoy ‘e1UNID10Z0Z/ST/9
(T°T) Sysewiapes) pue sanss! dayIWWOd pue suOHOW Sulpsesal uoljesjsiullupy ese) €Tya| OO'SS7S VT? OS'SS6S W auuezoy ‘e1UuNID|0Z0Z/ZT/9
S99UBJBjJUOD Pue S}JeEWa SNOJaWINU {(Q°T) “*d}e ‘Sajnpayds Bulpsesas jjed BduasJajUOD
dwes 34} 0} Buljejas] = UONJesS!UILUpYy aseD €TNa] 00°SS%S €7 0S'970‘TS W auuezoy ‘eJUNID|0Z0Z/TT/9
SaNss! Pue SUO!JOW SNOLeA ay JO Buljly Suipsesas sjiewia pue saduasajuod snoJawWNN
($0) sened yum |Je9 aduasajUOD snjeys “(6°0) SUo}OW UIGZ|_—- UONeuYSIUIWpY ese €TNa} OO'SSPS = 'Z 00°760'TS$ W auuezoy “eUNID|070Z/0T/9
aunf sulpsesad Seduasajuod pue sjlewa pue (Q'T) uOHJOW sWeIZOId JawWOysNd a}a}dwWoD

 

 

 

 

 

 
03/05/2021 Page 13 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(€°0) ates suipuesai save pseog pue 87a] 0O'SS7S £0 OS"9ETS W Yiegesi|3 ‘uaz13 UOA}0Z0Z/E/9
yoJeasel pue uolzsSOd J0W~aJIP JO pyeog uado Bulpsead siNspuy “AAJ YM BdUdIaJUOD} BDUeUIAAOD 9}e10d105
ra Sm uoesir] 8Txa| OO'SS~$ =: |Z'0 OS'8TES W Uragesi|] “UaZH13 UOA}0Z0Z/E/9
Aaydnayjueq Suipsesas (yO |eAOY OAOUU| JO} JaSUNOD) ya}EYW) “Jy UM BdUapuodsaO)
‘(T°O) s8urjy Adydnsyueg Buipsesa O8edIyD ul jasuNOD UO!}eSII| YIM BdUapUodsa0
‘(T°O) s8urjy Adydnsyueg Suipse8ai ajjlAsino}7 Ul jasuNoD UO!e3!I] YIM adUapUodsa.u09
‘(T°O) ssuyjy Adydnsyueq Zuipsesai sino7 ‘3s ul JasuNOD UONeSII| YM adUapUuodsaJJ09
Aaydnsyueq Buipsesgas epiioj4 ul jasuNod UO!esII] YUM sdUapUodsaOD
(6°€) suonow Aep ysay uonewsiulupYy ase} ETNA] OO'SSS 86 00'6St‘v$ W yiagesi}y ‘u9az113 UOA]0Z0Z/E/9
JO} saled 39/30u Jo Jaeyspeads asedaid ‘(T°C) aaIsn41 SN 104 AsuJONe jeI} Buipsesas
sean] ‘JW Yim eouapuodsauod ‘(7°9) suonow Aep ysuij UO SuLeaY payipedxa Zunuess
Japso Sulpsesas weay Ajjieg ym aduapuodsaion ‘(T‘9) suonow Aeq ysul4 pally Suipsesau
wea} Ajqueg yim aduapuodsaod ‘(¢"y) suoIjow Aep ysuly BuUYesp anuiuod {(T°9) Id]
SulpseSad S1B|J9S “IJ 0] BQUaPUOdSaOD ‘(€°Q) spidey pues U! [GI JO} S}JUaWaJINbas pue
BIUSIBJUOD JQ] Bulpsesas sean} “sIA) YUM |dUapUOdSAJIOD ‘(T"C) IG} Bulpsesas saysns sn
YUM sduapuodsassod ‘(¢*CQ) Buljlj sed BulpueBas OISBeW) “UW YUM S9dUG19JU0D aUOYdajal
HLIGVSI13 ‘N3ZLI7 NOA
£2 00°LEvS WLOL
S10Qap ||e 10} MOID *g UdYdays 10} BDUeIeAddY Jo SadI}0N aflj pue aiedaig €Tya| OO'O6TS €7 OO'LEPS equog ‘siamod|0Z0Z/E/9
VLINO ‘SY3MOd
vl 00°90r‘TS TWLOL
SUOIIOW PUL SJBPJO SNOWEA Buipsesad BdIAUaS JO Joold asedaidg uoijesjsiuiupy ase; €Ta] OO'O6TS vo 00°92S “IN Jouerl ‘DjsSWapPOyIN|0ZOZ/ZT/9
aseo unos (Ajuno>| ~—suoleuys|UIWpY ase? €tyg] oo'osts ~=«-: [s'0. 00°S6S “WW youer ‘bjswWapoyxiN |0Z0Z/TT/9
pueyyeo) NdID YyIg ay UI Ad}dnsyYUe OJ ANP BulsojO BAIJeIYsSUILUPe JO} JAapPsO asedaig
||asoy Asusoye jo uolssiwupe JO} Japs pue UO!OW ajajdwio7 uolesjsiuiupy ese) €TN] OO'O6TS s'0 00°S6$ “W yaUeF ‘sWapPOHIN|0Z0Z/8/9
sean] Aausoye JO UOISSILUpe JO JapsO PUe UOH}OW ajajdwio> uoljesjsiulupy eseD €TNd] OO'O6TS ‘0 00°S6$ WW Jouer ‘}SWAaPOXIN|0Z0Z/S/9
Japso pue suonjow Aep ysayy BuIpsesas Vd1Asas JO Jood ayly pue aiedaig €TNG| OO'O6TS {SO 00°S6$ “W yeuer ‘jswaporyiN|0Z02/v/9
(€°0) Sessouppe mau sulpesas sdIAas JO ood asedaud ‘(¢") €TNG] OO'O6TS T 00°06TS “W youer ‘byswapoxiN|0Z02/b/9
Sassaippe Mau jsulese xlujewW 49ayd ‘(7°0) Sassappe jo aBueyd Suipsesau jrewa mainay
(€°0) Nos YrM sjjeo auoYdajay uoessiullupy ase} €TN8| OO'O6TS v 00°092S “W Jouer ‘bjsWapoxiN|0Z07Z/E/9
‘(7'T) UNOS YUM suONoWw Aep ysuy [je af {(E°Z) ased Yea JO} SadUeVeAdde ayy pue auedaig
LANVE ‘DISW3GOXIN
70 00°sEs TWLOL
yeayspeaids auedaid ‘sysewapes) aaioe Bulpsesai Ja|[ay “UIA) UUM BdUaIAJUOD BIO] suoMesadoO ssauisng ZENG} OO'O6TS z'0 00'8ES *y Apaquiry “8ulqain|0z0z/ZT/9
ATYAaSIND ‘ONITESIN
‘0 00°S0ES WLOL
anss! ssOUpasy O€NG} OO'OT9S s0 00°SOES 09S “y “4aI]!91}0ZOZ/EZ/9

SIU} JO SISAjeUe UL YM SJAIIIS “AAI YIM sjlewa pue spidey puely Jo apis}no aweu ay}
Japun puedxa 0} Ayjiqe ay) aulWajap 0} aBuNno7 s,e]ja}S UO Yyoseas ysewWapes} ay} ajepdy

 

YUM suoHediuNWWwOD
2M sBUNIIYWy

 

 

 

 

 

 

 

 
03/05/2021 Page 14 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

(€°0) swes asiaas pue SUOOW UO!eSUadWOD WIajU! pue ‘SaiqijiIn ‘sexe, 0} sesueyo
peasodoid mainai ‘(T°9) uoMewWsOjyu! adUeUNSU! pue AzN/IIN paysanbas Zulpsesau jazaNn

“A 0} BDUaPUOdsaOD ‘(g*E) AZa}eI3S |sed pue ‘sNje}s ayes ‘SuOIJOW ;eUOIppe ‘Maialul
Joygap jeliul Sujpsegas wes} jesa] pue ‘yea yoy ‘Aj4yseg YM adUaJaJUOd aUOYdala,

uonejsiuiupy ase)

etd

00°Sssts

00'9¢S$

W Yjagesi|y ‘Uaz}y UO,

0202/0T/9

 

(TO) Swes

Bulpsedai |jasoy pue sean] “sussa|\j YIM aduapuodsa.soo ‘(¢°Z) suoOW UOIWesuadwod
WiJaqul pue ‘Saxe ‘saiq|4N Sujesp anuluod ‘(T") SuoUpPaso pasnoasun JO} UOIeWOJUL
y0eJUOd Bulpsesas aajsns{ SN By) YIM aed ‘SW YUM adUapUodsaod /(9'0)

uonow adueinsu! pue ‘Saiiiji3n ‘Saxe, Sulpsesas YBasD IOY YUM BdUdJajUOD aUOYdajay)

uoljesysiulupy asez

eT

00°SSt$

OS'OTY‘TS

W yjaqgesi|3 ‘uaz}19 UOA

07072/6/9

 

(Z'0) Swieusod aoueinsu! Sulpsesas Wea} YaaID YOOY YIM adUapUuodsa.od {(T'O)

UO}OW S8II]9N Sujpsesas Wea} YBsD YOY YUM BDUaPUOdsaJOD ‘(T"T) awWeS 10} JapsO
pasodod pue saiijod adueunsul anuljuod 0} uONOW YeJp {(E°T) ewes JOJ Japso pasodoid
pue sain Aed 0} uoinow yeup ‘(¢"T) ewes 10} JapsO pasodod pue saxeq Aed 0} uolow
Yep ‘(€°0) suspso wajU! a8em pue JuaWaseueW Used asinad ‘(Z°9) S1apsO aBem pue
juawaseuew yYsed JOJ sBueay jeuly Sulpsesai Ja3SO04 “SW! YIM SedUaIajUOD aUOYda}az
‘(T'0) SaiNpayps 9]15 0 Bul|Peap Jo UOISUAIXa JOJ JaP4O aSIAaI ‘(T'T) sSuLUeaY Aep

-Jsdlj puaye ‘(p'0) s8ulseay Aep-jsiyj 10} Epuase asinai ‘(Q'T) sBueay Aep ysuly JO} Buedaig

 

uol}edjsiulwupy asez

etd

00°S9¢$

OS'TOE’ES

W yjeqgesi|y ‘uazzIy UO/A

0202/8/9

 

(€°T) Sueay Oz0Z ‘8 auNs 40J Epuase Yeup ‘(p'0) sdueay Aep ys4yy SulpseSas wes}

[eda] Ajqueg YM sduasajUOd aUOYdaj—a} ‘(T'O) SajnpayIs Jo UO|SUa]xa SulpseSaJ Japs
pasodoid asinai ‘(T°O) suoijsafqo Aep js41j 0] UO!NJOSau BuIpsesas Wea} jeda] Ajqueg YM
s2uapuodsaiod ‘([°Q) Bueay Aep jsuly Builpsesas O1BSeYy “4IAJ YJIM BDUaIBJUOD aUOUda|aL

uonesjsiuiwupy ase)

eta

00'SS$

00'0T6S

W ujagesi|y ‘uaz113 UOA

0202/Z/9

 

(T°0) awes Suipsesas (psojpuel 404 J2SUNOD) UOSJOM “JIA) YUM BDUaPUOdsa|JOO {(T"Q)
juad Jo JuaWwAed JO} puewap Sulpsesai p4ojpue] 31013aq Woy a2UapUOdsaJOD MAaIAaY

SJOUPSID
UUM suonesunWwwo;
9 ssuNnII|W

ofa

00°ssts

OO'T6S

W yjeqesiy ‘uazy UO,

0202/9/9

 

(€°0) paaleced ey9ed Aep 4ss1j Sulpsesas JOUPSsI YM BdUaJBJUOD BUOYda|~a} ‘(€"Q) ase]
eO jeAoy BulpseZai sean7 pue suajjas ‘sussayy pue doupuen ‘UW YUM aouapuodsas0D

SJOUPIID
Ui SUOHed1UNWWOD
2g SBUIIBAIN

Oend

00°S9t7S

9°0

00°6£7$

W ujagesiia ‘uazyg UO,

0202/S/9

 

(T°0) suonow

Aep 4silj UO Buleay Bulpsedas Ssaljas “sA) YIIM BdUapUOdsaOD {(T"Q) Buaqiary pue
olssey| ‘sussay 0} BdUapuodsaOd ‘(Q'T) SUONOW Aep Issj 0] SUOIAIGoO 1S MatAal ‘(Z'0)
SON] ‘WW JO} UOI}OW BdIA DeY Od azeUls ‘(Q'T) IG] pue SUd!OW Aep ys41j 0} SUDIIaIGo
sulpsegai sean] pue ‘oissey) ‘Buaqijary ‘1YysUgqy “sussayy YIM aduUasJajU0d aUOYdaja)

uonesjsiulmpy ase>

eta

00°S9v$

OO'9TT'TS

W yYjeqgesi|y ‘uazy UO,

0202/s/9

 

(T°€) suonow Aep Jsulj JO adIAJas 0} BulJeJaJ SJSWeW 0} puodsal

pue asiasadns ‘(¢‘T) Jaayspeaids ad1}0u Buledad anuluod ‘(Z7"9) sodas jeloueuly
AjyjuoU payeplosuod Sulpsesai Seon] ‘wy pue vajsni, SN YyiUM BsdUapUOdsaOd ‘(7’0)
s8ulseay uoow Aep ysuyj Je BDUepUae Bulpuesas a2uapUodsasoo ‘(Z7°Q) SUOIJOWW BIA
dey OJd JOJ papasu uoleWUOjU! Bulpsesas sean] pue |jasoy ‘sussayl YIM aduapuodsa|i0D
+($°0) 8SO¥Y “UW pue sean) ‘up JO} SudIjoW adIA Jey OJd Yesp ‘(¢°9) sjUaWaje}s

jemueuly Auedwod-saju! Zulpsesad jaZHAN “AAJ PUL 1YZIGI “J YIM adUapUodsais0
“(€°0) 1d| 404 papaeu UONeWUOjU! BUlpsedas BdysN4L SN YUM asdUapuUodsa0D

uonesjsiuimpy ase)

etd

o0'ssts

Se)

05°998'7$

W Ujegesiyy ‘uazyy UO,

0202/v/9

 

 

(70)
uonejuaseidas OAOUU Sulpsesai dospuemM “A YIM BdUaIaJUOD BUOYdala} {(T"O) Burpy
Aaqdnsyjueg 8uipsesas (psojpue] 1101}9q 40} JaSuNOD) UOS}JOM “A YM BdUapUOdsas0D

 

sJOUPIID
UUM suoHjesiuNWWO>
9 sSulIayW]

 

OeNd

 

00'ssv$

 

 

OS'9ETS

 

W yieqgesi|y ‘Uaz119 UO,

0202/€/9

 

 

 
03/05/2021 Page 15 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

(T°) JUaWAUIOdde BayWWOD Jo sNyejs Bulpsesas O1BBEWy “UIA] YM BdUaIaJUOD UOHedsIUILUpY ese} €TNG| OO'SSPS 60 0S'600$ W yjagesi|3 ‘UaZ13 UOA|0Z0Z/7Z/9
auoydaja} ‘(Z°9) awes Buipsesai UOSJJOM ‘JIA YIM BdUBpPUOdSaiJOD PUe PsOjpUe| 110J38q
WO4sJ 891}0U YNeJap MaiAas ‘(T°Q) euaodqns Suipsesai jpuesg “4|Aj YIM aDUapUOds|IJ0D
‘($°0) 1Sd-eDdoH 03 eusodgns Buipsesas pjasuN “sw YUM aduUapUOdsasOD
(T°0) suojeayddy 9TNa] OO'SStS 60 os'600$ W yiagesi|3 ‘uaz}13 U0A|0Z0Z/6T/9
suoiedjdde uonuajas ZuipseSau ssayjas ‘4 0} BUapUOdsa.JoO+ {(T°Q) 49738] JUaWaseSua quewAojdw3/ae4
82D 490y Bulpuesas uewsuey WA) YUM BdUaPUOdSaiOd ‘(T°9) awWes ZulpseSas yOsuaH
“JIN YUM aduapuodsao2 ¢(9°9) UOIJed1|dde JUaWAO| da UOPO se AaSIAaJ PUe MaIAaY
UO}}D94J09 SSaippe pue SUO!OW pally BuIPsesas (JOYPII9) M307 “UA YUWM sdUBpUOdsaLIOD ssOUPoID O€Na] OO'SSPS Z0 00'T6S W ylegesi|y ‘uazi1y UOA|0Z0Z/8T/9
UUM suoHediuNnWWOD
RW sBulsayy|
(T°O) suonedijdde uonuajes Sulpsegas Siaj|as “U] 0} aDUapUOdse|IOD ‘(€°9) aes SuIpseSas suonesjddy 9TNa| 00'SSPS 6T 0S'798$ W Yjegesi|y ‘uaz19 UOA}0Z0Z/8T/9
sean] ‘JA yum sduapUOdse.0) pue UONed|dde UONUaIal [97S BSIABJ Pue MAIAaI quawAojdw3/3e4
*(Z'0) Awies Sulpsesas uewsued “sj YIM aDUapUOdSa|IJO2 puke UO!ed\dde UONUAaIaI
89JD YOY asSiAes Pue MaiAal ‘(E°T) SJUaUNIOP UOIUAIS4 [NM Bulyesp anuijuoD
squawiAed Juawyjejsul sduesnsul Jo JuaWAed Bulpsesal JaZAN “IW YM sduUapUodsalOD uoneusiuiwpy ase) €Tya] OO'SSrs TO 0S°StS W Yyegesi|y ‘uaz14 UOA10Z0Z/8T/9
uojjea|dde uojuayes (NM Yes suoneoyddy 9Tya| 00'SSHS VC OS'SS6S W yjegesi|3 ‘Yaz UOA|0Z0Z/ZT/9
quawAojdw3/ae4
Buea Tye SUIpPseBal OISSeY “JA) UM BdUapUOodsasIOD] SuOPaID JO SSuljaey\ 6TNG] OO'SSPS TO os'StS W yyegesi|y “Uaz19 UOA|0Z0Z/9T/9
(€'0) aes syes}UoD/seseay Sta] 00'SStS 60 0s"600$ W Yjegesi|3 ‘UaZz13 UOA|0Z0Z/ST/9
Bulpsesassedn] ‘UUM BdUapUodsaOD pue asuadI| JONbI] JO} PueLUap S,psojpue] yeO jo uolpeafay
jeAoy Sulpsesas dospiem “JJ WOIy BDUaPUOdSaI0D MaIAal {(9°Q) awWes Zulpsesas ASa}eI}s 2g uOIduuNssYy
pue ‘uo!qDafeu aseay ‘sjasse yo aseydind Buipsesas wea} Ajqueg YUM asouasajuod aUOYdayaL
(Z°0) Sunes UONeWO} sayIWLWOd BuUIpIes|I SEIN] “UAL YUM uonessiuilupy ese) €TNa] OO'SSHS 97 OO'EST‘TS W ulegesi|a ‘U9az319 UOA|0Z0Z/ZT/9
a2uapuodsaod <(7°O) BueaY TE pue UONeWJOJ dd}IWWOD SuIpsesas OIBBeYy “JA YUM
92Ua198JU0) BUOYdajay ‘(¢*O) SUOIOW SUO!}eJado ssaUIsSNg JO} poliad UO!afgo UaLOYs
0} JapsO pue uoNOW Bulyeip anuijuod ‘(g°9) UOIJOWW suO!jesado ssauIsng azijeuls ‘(7°0)
aoueunsul pue sajnpayds Ad}dnuyueq Bulpsesas YaO1D YOOY YUM BdUaIaJUOD aUOYda]aL
(T°O) Suisojd aaiesjsiulwipe 10} JapsO Bulpsesas yale “4IA) YUM BdUapUodsai0d uolesjsiulupy ase) ETN] 00'SStS w9 00°T78‘ZS W yjegesi|g ‘uazz19 U0A|OZO0Z/TT/9
‘(T°0) UayOYs 0} UOHOW BuIpsesas OIBZeEWy “IY 0} BDUaPUOdSaJOD ‘(9°0) B91}0U UBOUS 0}
uonow Sunjeip anuNuod ‘(€°9) sain Suipsesa yasD YOY YIM BdUaJaJUOID BUOUda}S}
‘(7'0) UONOW sain JO4 SIqIyXs Yesp ‘(Q'T) UOMesUsdOD WAU! Jo JUBA Joy
uoljow pue uoloOW xe} azeuls ‘(¢°O) UONOW Saly}IIN BuNjesp anuuod ‘(Z7°9) anp sjunowe
uonad-aid pue uolow saiiyiqn Buipsesas yas YOOY YUM adUapUOdsa.sod ‘(7°0)
sainjod adueinsul Suipsesas yBasD YIOY YM adUapUOodsauOd (T°) UOIJOW adUeINSU!
Sulpseda. |JaSoy “JA YUM BduUaJajUOD BUOYdaja} ‘(2°Z) UOIJOWW BoUeINSU! Suyeup anuljuOD
(Z°0) JuawiAed 105 puewap s,psojpue| Sulpuedas ssJOUpasD, O€Na] OO'SSPS v0 00°@8TS W Yijegesi|3 “uaz!13 UOA!0Z0Z/0T/9

SUIBBIg “JW YIM BdUapUOdsa.JOD ‘(Z7°9) psojpue] WOJy JUaLUAed JO} pueLAap MalAay

 

 

UUM sUOHeduNWWOD
9 SBUILOOYW

 

 

 

 

 

 

 

 
03/05/2021 Page 16 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(p'Z) Suoner0] JeQdOH jesaAas 404 a}e|dwi9} $39e1]U0D/sasea)] Scyg]} 00°097$ 87 00°82Z$ W eupuexayy ‘Spoom|0Z0Z/t7Z/9
quatuaaize Juas Yep ‘(p'0) JudwWaedZe JUas SulpseSas UIZ}!9 UOA “SW YM adUaIajUOD jo uoipefey
3B uONdUNssy
sjuawiaeise 93e4sq |e3y ZENA} OO'09ZS c0 00°zSs W espuexaly ‘spoomM|0Z07/02/9
SIIIASINOT pue UOWuUIxE] Bulpsesau sijNupUYy “V) WOJJ j!eWWa 0} puodsa pue MaiAay
VYGNVX31V ‘SGOOM
£09 0S°6TL‘Z7$ TWLOL
(8°0) Avid sesuey Yim JusWae1Ze puojpue| syoesju0)/sasea] S79] OO'SSPS T 00°ssts W yjagesi|3 ‘uaz13 UOA|0Z0Z/0€/9
SSIABI ‘(T°Q) psojpuey AID Sesuey YM JUaWaaIZe Pojpue] Suipsesas YOSJaH “UA! YUM JO uonpafay
sduapuodsa.od ‘(T°O) puojpuej soquy UUY BuUlpsesai |aZHAN “JW YUM BUapUOdsaJ0D 3 uONduNnssy
(T°0) Suleay UOHOW JO} suaps0 pasodoid jeuly Buipsesas uoljeujsiuluupy ase) €TN9] O0'SS~S ST 00°6T8S W uiegesi|y ‘Uazity U0A]0Z0Z/67/9
sean] “JW yum sduapuodsaod ‘(¢°9) Buleay UONOW BuIpsesas eyUNID “spj pue sean]
“IN YUM a9U913jU09 aUOYdaja} ‘(7'O) BuLZeay UO!JOW 410} EpUase asinal ‘(¢°Q) SuaeW
psojpue| Bulpuesas wea} Aj4ieg YM aduasajuod auOYdayay (€°9) ates Jo aul|pai pue
Japso Juswaseuew ysed jo a210u Yeup ‘(¢°9) awWes Jo auUl|pas ajajdwWOd pue Japso adem
pepuawe jo 99110uU Yesp ‘(T'O) Buveay UOIOW Buipsesai ssaljas “JW YM adUapUodsaiOD
(T°0) squawisesde psojpue| $yes]U09/sasea)] S71} OO'SSPS LT OSELLS W Yjagesi|] ‘uaz UOA|0Z0Z/9Z/9
Sulpsesai Siaquiaw wea} Aj4jeg Jay}O pue Seon] pue YosuaH “ssSSa|Aj 0} BQUapUOdsas0d jo uoipalay
‘(T'T) ujoour] pue ‘uosipeyy ‘u0BuIxe] ‘AID Sesuey JO} JUaWaaIZe Pso|pue] Yep ‘(T“O) 9g uoIWdwnssy
asea| Joquy uuy Bulpsesau |JeAP!] pue jazZUaN “sussay) YM aouapuOdsaod ‘(T'9) pucjpue|
JOGIY UU JO} SUa}JS “IIA WOIY JUBWAe}s jeIOUeUIY |eUOSIad BuIPseSai SUIBSIg “UI
0} eduapuodsaod ‘(€°0) esea} JOquY UUY SUIPJeZaI JAUS “JI YUM adUdJajJUOD BUOYda|a)
(T'0) eusodgns 7Sq Buipsegas pjasun “Ss YM sdUepuodse.09 (7‘T) aes UOHedsIUILUpY ase) ETN! OO'SSPS eT OS'T6SS W Yjagesi|3 ‘UaZz13 UOA|0Z0Z/97/9
Sulpie8ai Saoij0u pue sudij}OW suO!jeJado ssauisng JO SUOISIBA aUI|pad pue UeAID asedaig
(Z°0) eNp Juss Sulpsesai |aZ}1aN PUe UOSI||IM “SW YUM BdUapUOdsasI09 $39e1]U09/sasea} SZya} OO'SS7S Z OO'OT6S W yyegesi|y “Uaz13 UOA}0Z0Z/S7Z/9
‘(8°T) Juas UONNed-jsod Jo JaAleM BulpseSas Spsojpue] YM JUaWdaIZe Yeig jo uonvefay
9 uOIdUuNssy
(T‘0) souepuayje Buesy €TNa] OO'SS’S §=—- {Z'0 OS'8TES W uyaqesi|3 ‘uaz13 U0A}0Z0Z/S7Z/9
Sulpsegas e8uiz]y “Sj YM aDUapUOdsa.od ‘(9°Q) sSulUeaY OZOT ‘6Z auNs JO} epuasy Yesg
(Z°0) Spsojpue] YM Jual UO!ad-3sOd jo JaAleM Bulpsedal syesjuo)/sasea} SZ} OO'SS¢S £0 OS9ETS W yregesi|3 ‘Uaz13 UOA]0Z0Z/p7/9
92US13JUOd ‘(T°O) asea] eyYSeuqayN ‘ujoouUr] Bulpsesas suIAag “UA YUM BdUapUOds|1JOD JO uolDalay
9g UOIdUUNssY
(T'0) Sueay Tye Sulpsedos Wee} Ajjieg}] SsOUPasD jo ssuZaW 6TG] OO'SSPS c0 OO'T6S W ujagesi|] ‘ueZzu13 UOA|0Z0Z/vz/9
YUM aduapuodsasOd “(7 '9) Sueay Tye Bulpsesas O18BeYy “4 YM adUapUOdsa|iOD
*(T°0) Seay sAauso}}e JO uaWAed| =—-UOes}SJUIpY ase} €TNa] OO'SSPS =| 00°SSt$ W Yjeqgesi|3 ‘uazy3 U0A|0Z0Z/72/9
Suipseses uUeWSUeDd “I YIM BdUapUOdsSaIIOD ‘(T'9) Sad} sABUJOYe Jo UaWAed SulpeSas
JSANH “JIA) YUM BdUapUodsaod ‘(7°O) Sajnpayos Sulpuea. yae1D YOY YIM a2UaIajUOD
auoydaja} ‘(T°O) Sajnpayos ajlj 0] UOIsua}Xa Bulpuesai OISBeYW| “UW YIM BdUapUodsaOD
(Z'0) awes Buipsesas wea} Ajjueg YUM sdUapPUOdsasOD pue JUaLUJUIOdde uolesjsiulwpy ase; ETN] O0°SS%S v0 00°Z8TS W yjegesi|y ‘uaz U0A|0Z0Z/EZ/9

BSUwWOd Maras ‘(T°O) Buesy OZOZ ‘6Z GuNS BulpueBa. Sua|jas “JWI YUM BdUapUOdsa|sI09
‘(T'O) JUewUIOdde 8a}}1WULWOD Jo snje}s BuIpsedai Weal Aj4ieg YM sduapUodsa0D

 

 

 

 

 

 

 

 

 
03/05/2021 Page 17 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

v'SET 0S°T06‘6S$ Su3d33NAINIL TIV 40 IWLOL
“Le 00°296$ WLOL
pepesu syesjuop/sasea) Sza] 00'097S TO 00°97$ W eipuexajy ‘SpooM}0Z0Z/62/9
aouejsisse jeuoppe Aue jnoge asinbu! 0} puodsai pue sijnipuy “vj WO |!eWa MalAay jo uonpafay
9g UONdUNssYy
ales ay} Bulpsesai $y9e1]U0D/Sased] Szxa] 00'09z7S ~—s | v0 00'vOTS W eipuexaly ‘spoom|07Z0Z/872/9
UISSEM PUe SI[NIpuY “sussaYy PUue WAZ} UOA “SIA| YM PUOdsas09 pue Aadoud Jo uoNdefay
queua} Jo diysuaumo uo suoisiaosd 104 aseaj AyD sesuey MaiAas ‘Aedosd jeuosiad 3 uONdUNssy
queUd} UO SUOISIAOJC asea] SulpseBai SijNupuYy “IW PU UdZIZ UOA “s\ WO, S]IeWa MalAay
juawWaelze Judas ZUIPsJeSaI UIZHJ UOJ ‘SI UUM BdUaIajUOD $39e1}U0D/sasea)} szyg] 00°097S Z'0 00°'zss W espuexayy ‘Spoon |0z0Z/9Z/9

 

JO uoldefay
3 uONduNnssy

 

 

 

 

 

 

 

 
03/05/2021 Page 18 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(€°0) UNO YM sjjeo euoYydaja}} = UONeJ]SIUTLUpY €TNd| OO'O6TS Iv 00°09LS “W yauer ‘ysWapPOHIN|0Z0Z/E/9
‘(p'T) UNOS YUM suO|OW Aep assy [Je af ‘(€°Z) ASE YOea 104 saoUeJeadde ally pue aedaig ase)
ssayel pajzejas pue sodas smau d1jqnd Bulpsesas aduapuodsassoo 0} puodsas pue MaiAay] —_ UOFeAISIULWUpY €Tyg] oo's6ss § |r'0 00°8EZS *g uaydays ‘mo19|0z0Z/¢/9
ase)
(6"€) suojow Aep Ysuly 40 sated ad1j0u Jo Jeayspeaids aJedaid ‘(T°0)|  uoNesIuIWpY ETNA] OO'SSPS |8°6 00°6S¢'t$ W Yjeqgesi|3 ‘Uez}13 UOA!0Z0Z/E/9
aaysndt SA 40j AsuJO}e /e11} Supsesas seanq “4IA) YM BdUapUOdSaJOD {(Z°9) SUOHOWW Aep 4Suly UO ase)
Sueay payipadxe Buljuess Japso Bulpsedas wieay Ajyieg YIM aouapuodsauod ‘(T°9) suOnOW Aeq
4Sul4 pally Suipsesas weay Ajjseg yim aduapuodsaoo ‘(¢*7) suolow Aep yss14y SuUNJesp aNuUOD
‘(T-0) Ig] Sulpsesas suajjas “apy 0] BdUaPUOdSa|.09 ‘(¢"Q) spidey puesD UI |G] 10} sJUaWauINbaL
pue a9uUdsaju0d |G] Sulpsedas seon7 “UW YUM adUapUodsaOD {(T'O) IG| Sulpsesas aaysnsy
SN YUM sdUapUOodsasOd ‘(¢°O) Burpy aseo Buipsesas o1Bsey “UW YIM S8duaajuOd aUOYdajaL
$101 Qap |} JO} MOD *g UaYdals JO} BDUeJeaddy Jo SADI}ON aliy pue aiedaidg uolesjsiuiwu py ETNA] OO'O6TS EZ OO'LEVS enuog ‘siIam0d|0Z0Z/E/9
asea
(°T) des jo adimuas pue Sul pue) = UoNea}SiUIWpY €Tya] OO'SS~S = |9°9 00°€00'ES W auuezoy ‘ejuNId|0Z07/€/9
suonow Aep jsily Suipiesad saiued pue yes UND YIM SaduaIaJUO. snoseWNU {(g°O) Safed pue ase)
SJOUPSJI SNOWEA YUM SjlewWa Puke SadUaJaJUOD SNOJaLUNU “(E"7) Sa1IDJdNsyUeG TT JaIdeyd pz aly
NOILVULSINIINGY ASW>
ve 00°828‘TS WLOL
(p'0) Sa@piAosd adIAJas 10} sNje}s JoUYed Sulpuedas suoljesadQ ZENG] OO'SZSS_ 1S'0 OS°L87$ ual} ‘sijnipuy|0Z0Z/0E/9
IJEAPI] “JWI 0} pue WO1y adUapUOdsaOD ‘(T°O) Sanss! xe} SuipseBas uOsyIeP UIA] YUM DUaIaJUOD ssauisng
(TO) Sanssi pazejas xe} SulpseBau UOSyIeP “IY YUM OWA|y suoijesodo 7ZTNa] OO'SZSS {TO Os'Zs$ uas07 ‘sIINIpuy|07Z0Z/62/9
ssauisng
(Z'0) Sanssi xeq pajeisosse Bulpsedas uosyIeF “Jj 0} OWAW ‘(7°9) JUaWaAaUZe YUN payUIsaZ suoijesado ZEN] OO'SZSS {ZO 0S’ 20v$ uas0} ‘sNspuy|0Z0Z/8Z/9
JO WO} MaiAal ‘(€'0) ,Alnba,, aaAojdwa Buipsedas [jeApry “J 0} pue Woy adUapUodsasOD ssouisng
(T°0) @wes sulpsedas Owaw ‘(T'O) sJUaWaSUeIe UO] SUa{JaS W41JUOd suonesedo ZINA] OO'SZSS jt 00°0EZS uas07 ‘SiInupuy|0ZOZ/ZT/9
*(7'0) susew JUaWaase Buljesado jeuolippe Buipsesas pjasun ‘sj 0} pue Wo1y aUapUodsa0D ssauisng
(7'0) sjuawaedse Buljesado AjaA pue Maina ‘(E°Q) SUBWeW SuLjueg YIM UO!}IaUUOD Ul suoneiodo 7@TNa] OO'SLSS | Z0 Os'Z0v$ uaso7 ‘sIInIpuy|0Z0Z/9T/9
saied pazoyine pue sjuawaaize Surjeiado Bulpuesas pjasun “s|Aj 0} pue wos adUapUOdsai0D ssauisng
(Z°0) suayew Burjueg yim UO!Da@UUOD suoijesadQ ZIya] OO'SZSS |z°0 OO'STTS uadso} ‘siinsipuy|0707/ST/9
Ul SAUeIpISgns 4104 sjuaWaasse Buljesado Bulpuesai pjasuy “s|Aj 0} pue WOs} adUapUOdsasi0D ssauisng
yeoyspeaids asedaud ‘sysewapes) aniqoe SuIPseSad 1J9|J9y “JIA YIM BDUSIAJUOD JIIJJO suonesado ZENA] OO'O6TS |Z°0 oO0'sEs "y Apaquiy ‘Buyqain|0z0z/2T/9
ssauisng
(€°0) diysuonejas Surjueq yum payeosse suoljeiedQ 7TNG] OO'SZSS ]7'0 00°0EZS uaso}7 ‘siInspuy|0Z07/6/9
ssaew ainjeusis pazoyne pue ‘diyssaumo ‘juawaaize Zuljesado Buipsegsas ||eAP!T “JI WOdy ssauisng
a2uapuodsaiso) 0} puodsas pue mainas ‘(T'9) eusodgqns aionq “3s YO, Sulpseses aduapuodsaio0D
(ZO) SssauMO ale yey} Saadojdwa suoijeiadQ ZENG] OO'SZSS 170 OO0'STTS ado} ‘syinspuy|0Z07/€/9
JO snjeys SuunyonJjsa1 ZulpseBas WINGUAIUIM “SIA PUe SJB] ]aS “J) W014 adUapUOdsas0D ssauisng
SNOILVY3dO SSANISNG
SAIeEN “duoseq D1 Spoy sel je3eY Peg} SHI quy paid SWeN UdyL | a1eq

 

3GOD ASWHd Ad AYVIWIAINS SINIL

 
03/05/2021 Page 19 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Z'0) swessoid soueunsu! Suipiedes] = uo evjsiuIpy €TNG] OO'S9VS JTL OS'TOE‘ES W yjagesi|y ‘U2aZ13 UOA}OZ0Z/8/9
Wed} Y9VJD YOOY YIM adUapUOdsadO) ‘(T'O) UOIOW SaIyIIN Buipsesas Wea} YaaID YOY YUM asep
aouapuodse.0d ‘(T"T) awes 104 Japso pasodoud pue saloijod aduesnsul anulyUOd 0} UOOW IYyeIp
‘(€°T) owes JO} JapsO pasodoud pue saiqyiin Aed 0} uoljow Yep {(E°T) awes 4104 Japso pasodoid
pue sexe} Aed 0} uoljow Yep ‘(¢°0) S4apsO WJa]U! adem puke JUaWaSeueW Ysed asinas ‘(Z7°0)
SJapJo adem pue JUaWaTeUeW YSed JO} SBULedY jeUly BUIPseZAd J9}SO4 “Sj YIM $92UaIaJUOD
auoyde}a} ‘(T"O) sajnpayps ajij 0} aul|peap Jo UOISUa}Xxa JO} JapsO asinal ‘(T° T) SsueaY
Aep-jsilj puaye ‘(p°0) sSueay Aep-jsuly 104 epuade asinai ‘(Q"T) sSueay Aep ysuij 404 Queda
l}asoy Aausoye Jo uOlssiwpe JO} Japio pue UOJOW ajajdwoD uonesjsiuiupy €TNG] OO'O6TS 19:0 00°S6$ “W Jouer ‘DJSWapoyIN|0Z0Z/8/9
ase)
(Z°Q) Uoljow JaWO snd pue XIJ}eW UO YJOM sNUIjUOD] ~—- UOF}es}s!UIWIpY €tya] oossrs $= |ev 0S°9S6‘TS W auuezoy ‘e]UNID19Z0Z/8/9
(O°T) Suonow Sujulewa Suipuesas saouasajuod ‘(9'Q) asea] OFed1YyD BulpseBau saduasajuod ase)
pue slew “(Q'T) sSueay Aep ysuij puayje “(Q'T) Suapso papuatue YUM S8d1}0U ayy pue asedaid
(s'o)suonow Aep ysilj Sulpseda [}e9 aduasayUOd ‘(Q'T) SUOOW 0} suOIDalqo jeuOIppe Maire] — UONesYSIUIIpY €LNG] OO'SSPS {67 OS'6TE'TS W auuezoy ‘ejunId1070Z/L/9
‘(v'0) Ssapso Aep jsuly 0] SJUaWIPUdWe jo ad1}0U Yep “(Q°T) UONOW WesZOId JaWOIsNd UO YOM ase)
(€'T) Sueay OZ0Z ‘8 auNs 10j epuade yep ‘(p'9) sBueay Aepysuy)  uoNessiUIWpY €Tya] OO'SS~S § |Z oo'oT6Es W UYjeqgesi|3 ‘uazu1g3 UOA|070Z/L/9
Sulpsesas wea} jesay Ajjseg YM aduaIajUOD aUOYdala} ‘(T°0) Sajnpayos Jo UOISUayxXa Bulpsesos asep
Japso pasodoud asiaas ‘(T"O) suoialgo Aep jsslj 0} UONjOSaJ Bulpsesas Wea} je3a] Aj4seg
YyuM aduapuodsaiod ‘(T'9) Suieay Aep ysuly Buipsesas O18Beyy “JI YUM BdUaJajuod auOUdalaL
suoiaalqo aaysni, SN pue suoisiAas Japso Aep yssyy Suipsesai sjlewy uoijes}s!ulWpY €Tyd] OO'SS”S 16:0 0S'60t$ W auuezoy ‘ejuNID|/0707/9/9
ase)
sean] Aausoy}e Jo udIssiupe JOj JapsO ue UOIJOW ayajdwo07 uoljeusiulupy €TNG] OO'O6TS |S'°0 00°S6$ ‘W. Jauer ‘byswapoxin|0Z0Z/S/9
aseD
(T°0) suojow Aep Jsuy Uo Bueay Sulpsesei Sia|jas “JW YIM adUapUodsadod} ~—_ UOesYSIUJWIPYy €TNG| OO'S9VS = |7'Z OO'9TT‘TS W Uieqesi|y ‘Uaz13 UOA}OZOZ/S/9
‘(T°Q) Suaqialy pue o1sseyy ‘sussay 0} souapUodsaod ‘(Q'T) suooW Aep 4sstj 0} SUOIDa{Go ase)
ASN Maiaad (Z7°Q) Se9N7 “JY JOJ UOIOW DIA Dey Od azieUL ‘(O'T) IG] pue SuoJOW Aep ysuly
0} suojafqo Sulpsesai sean] pue ‘ossew) ‘Biaqjaly ‘WyBisqy “Sussaj\) YM sduasajuod auoydajays
awes ZuIpseal USZZ UOA ‘SWI YIM BDUdJajUOD BUOYda|a} Pue sUOIIIaIGO ISN MAaIAaY uoljessiuIWpYy €TNg] 00'S6SS § 170 00'8Ezs “g uaydays ‘mo19|0702/S/9
ase)
Japso pue suoijow Aep 3s41j Sulpsedas ad1AJaS JO joo ayiy pue asedaig uolejsiuiwupy ETN] OO'OS6TS 1S°0 00°S6S “IN JoueT ‘PISWapPOXIN|0Z0Z/t/9
ase)
(€°0) Sessasppe Mau Sulpesai adIAJas yO Jooud auedaid uoneuysiuIWUpY €TNG] OO'O6TS IT 00°'06TS “W Jouer ‘4SWAaPOHIN|0Z0Z/¥/9
‘(¢°) Sassauppe mau ysulese xijeW yay ‘(7°0) Sassappe Jo asUeYD SulpseBau [lewa MalAay ase)
(s°0) eysqam JoUpess} = uoeuysiuIpy €Tya] OO'SSrS |6'E OS VLL'TS W auuezoy ‘e1UNID|070Z/r7/9
Sulpsesa sjiewa pue maiAad ‘(7°Z) sanssi yueg Sulpsesau sated pue yey] ‘Uday “f ‘SOW “‘W ase)
YUM SaduaJejUOD puUe sj/ewa snoJauNu ‘(Q'T) Sanss! Buljly Sulpsesas Saied wos sjjed snosawinN
(T’€) suonow Aep ysulj Jo adIAsas 0} SuNejas SsaVeW 0} PuOdsal puke asiasadns {(¢°T)]  uoNessIUIWpPY ETN] OO'SSPS }E'9 05°998'7$ W Yyeqgesi|3 ‘U8Z19 UOA]OZOZ/F/9

yaayspeaids adijou Suedaid anuijuod ‘(7°9) suodau jelnueuly AjyjuoW pajepHosuoo Sulpiesas
Seon] “JW pue aajsns, SQ YM aduapuodsaod <(Z7'9) ssulueay UOIOW Aep Jsulj Je BDUePU|}e
Sulpsedas aduapuodsadod ‘(7°Q) SUOIJOW 9dIA Jey OJd JO} papaau UOL}eLUJOJU! BUIpseSas seIN]
pue |jasoy “sussayy YjIM aduapUodsaod ‘(¢') |J]2SOY “JA PUL SedN7 “JA) OJ SUOIJOWW BDIA DEY
oud yep ‘(€°O) sjuawuazeys jeioueuly AUedWwod-s3}U! Suipsesai |eZHAN “JW pue IYZUqy VI YUM
a2uapuodsaJod ‘(€°Q) IG] 40} papaau UONeUOJUI Sulpuesas aaysniL SN YUM sduapuodsadOD

 

ase)

 

 

 

 

 

 

 

 
03/05/2021 Page 20 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

squawAed Juawu|e}sul aduesnsul Jo JUaWAed Buipsesai [@ZHAN “JIN YM e2Uapuodsalo> uonesjsiuiwpy €TNg] OO'SS’S =|T'O os'svs W Yjagesi|3 ‘Uaz113 UOA]0Z0Z/8T/9
ase)
(S°0) Jeays wWs9} Yesp Manas ‘(g°0) snes Bulpsesas [jed 9dua1aju0D uonesiuIUpYy €TNd] OO'SSPS JET OS TESS W auuezoy ‘e}UNID|0Z02/ZT/9
ase)
sa/npayds Sulpsesai aoou Sulpsesai swew3] = uoHeIS|UIWIPY €Txa] OO'SSS = |r7'0 00°Z8TS$ W auuezoy ‘equni5|0z0z/ST/9
ase)
(Z’0) dunjaaw uonewso} aa}1WWO0d uonesjsiulupy ETNA] OO'SSPS |9°Z OO'E8T‘TS W Yiegesi|3 ‘uazH13 UOA}O70Z/ZT/9
Bulpsesas sean] “JW YM BduapUodsaod ‘(7'Q) Sueay TpE pue uONeWJOY aa}WUWOD SuipseSas ase)
o1sdeW “JAI YM BdUaIajUOI aUOYdaj—a} ‘(¢°0) SUOHJOW SUOIeJado ssauUISNg 410} poled UONaIgo
UaLOYs 0} JapsO pue UO!OW suljesp anusjUod ‘(g°Q) UOIOLU SUOH}esado ssauIsng azieuly
‘(Z°0) B2ueinsu! pue sajnpayos Adydnsyue Bulpsesai Y8EJD YOY YUM aduasajuodD aUOYdajaL
SUO!IJOW PU SJAPJO SNOWEA Bulpsesai VdIAJas JO JOOJd aiedaig uoneusiuiwupy €TNG| OO'O6TS 70 00°94S "W yeuer ‘1ySWapoxIN|0Z0Z/ZT/9
ase)
(TT) syseuapes pue sanss! ad}!WWOd pue suoow uolzesjsiulwupYy €Txd| OO'SSrS ITZ OS'SS6S W auuezoy ‘equnid|070Z/ZT/9
Sulpsedas SaduasajUOD pue sjiewa SNOJaWNU ‘(0'T) ‘Ja ‘Sajnpayos Buipsesau |je9 aduasayuoD ase)
ese Nod uoljesjsiulupy €TNG!] OO'O6TS |5'°0 00°S6$ “W qauef ‘PsWapOHIN|OZ0Z/TT/9
(Aquno> puepyeo) wns419 yI9 ayy UL AdJdnsyUeW 07 ANP BuIsOjO aANeJ}sUIWIPe JOj JapsJO auedaig ase)
(1-0) Suisoj9 aaljesjsiujwpe 104 JapsO UO!}eJYSIUILUpY €TNa] OO'SSPS |27'°9 00'TZ8‘7S W yyeqesi|z ‘U98Z}19 UOA}OZOZ/TT/9
Sulpsesai YajeW) “JIA YIM adUapUOdsa Od ‘(T°Q) UBPOYs 0} UONOW BulpseSas O1BSeyy “J 0} asep
a2uapuodsaod ‘(9°9) 8!3oU UdOYs 0} UOHOW SUNeup anujqUOD {(¢°Q) SaNyN BulpueBas yaas9
20y YUM adUaI9JU0D aUOYdal—a} {(7'0) UOI}OW Ss AN JOJ S}IGIYXa Yeap ‘(Q'T) UOeEsUadWOD
WilJazu! JO JuUawAed JO} UOFOW pue UO!}OW xe} azIeULs “($°O) UONOW sayin BuNyeup anulyUOD
‘(Z'0) anp sjunowe uoNnad-asd pue uolOW saiziin Bulpsesas y8OsD YOY YIM adUapuodsas0d
‘(7'0) saldyjod aaueinsul Suipsesas Y9aID YIOY YUM |BdUapUOdsaIO9 (TQ) UOLJOW adUeINSUI
Sulpsegsai [Jasoy “4|Aj YM aduaiajUO auOYdaja} {(2°Z) UONOW adUeINSU! SUIJeup anuUOD
awes ayj]  uoeuysiuIWpY €tya] OO'SSPS JE7 0S°90'TS W auuezoy ‘eUNID/0Z0Z/TT/9
0} duljejau sanss! pue suoow snoien ay} JO Buljly Sulpsesau sjiewa pue s9duasajuod snoaWNN ase)
(€°0) awes asinas pue Suoljow UOHesuadWOS WIdajUl uonjesjsiulupy ETNa] OO'SSPS |Z7'T 00'9”S$ W yjegesi|3 ‘UazH3 UOA}0Z0Z/0T/9
pue ‘sayjiiin ‘Saxe, 0} sasueyo pasodoid maiaas ‘(T°9) uoleusOju! aduUeINsu! pue Aq1I3N paysanbas ase)
SUIPJeSad [AZHON “JW 0} BDUaPUOdSaIJOD ‘(g°9) ABa}eI}S BSED pue ‘sNyeys ajes ‘SUOTJOW jeUO!TIPpe
‘MalAJ9 IU! JO}Gap [elU! Buipsesas wea] jeda] pue ‘yaasD yOoy ‘Ajsueg YM |adUaIajJUOD aUOYda|aL
(S°0) sared yim |je9 a9ua1ajU09 snjejs ‘(6'0) SUOOW| = UONJeJ]SIUILUpY €TNG] OO'SSPS I¥'Z 00'260‘TS W auuezoy ‘eUuNID|0z0Z/0T/9
4i6Z auNS sulpseSas S92UaJaJUOD pue Siewa puUe (Q"T) UOIOW swuesJZOId JaWOYSND ayajdwW0D ase)
(T'0) ewes Bulpseda jjasoy pue seony “sussayj YIM sdUapUOdsasod {(¢"Z) uoljeujsiuiwpy €Tya] OO'SS”S ITE OS OTY‘TS W yjeqgesiy3 uaz113 UOA|0Z0Z/6/9
SuOol}OW UO!esuUadWOD WAU! pue ‘Saxe} ‘SatqWIIN BuNeup anuNUOd ‘(T"O) SssoWpasd pasnoasun ase)
JO} UONEWOJU! 19e}UOD SuIpseBas VdIsnst SN Bu} YUM aed “SIA] YM BdUapUodsasOD
‘(9°Q) UoMOW sduUeINSU! pue ‘saiIAN ‘Saxe, Bulpsedas YBID YOOY YUM adUasajUO. aUOYda|aL
(€°Q) ased yo snjeys uonejsiuiwupy €TNa| OO'SSHS {TZ Os'SS6S W auuezoy ‘e]UNID|0707/6/9
BUIPIEFAI SJO PSI [eJBASS YUM BdUa19JUO ‘(T"Q) ally pue S1ap40 asiAal {(G'Q) S4apsO BulpueSau ase)
sjlewa ‘(p°Q) Swes JO} UO!WeWOJU! Bulpsedai sjlewa {(g°Q) UOI}OW SWesZOId JBaWO}SNI UO JIOM
Sdayeuw pajejas pue uonejsiulupy €Tya] 00'S6S$ {S'0 0S°L67$ “g uaydays ‘mo19]070Z/8/9

‘UOEWOS BdYIWWOD ‘SUOHOW Aep ysuly BUIPuesas UIZ}9 UO “SIA| YIM BdUaIaJUOD aUOYdalaL

 

ase)

 

 

 

 

 

 

 

 
03/05/2021 Page 21 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pue psojpue] 10139q WO J ad!}0U YjNejap Matas ‘(T'O) EUBodqns Buipuesas ypueig IIA
uum aduapUcdsasod {(S°Q) 1S$d-}eDdOH 0} EUZOdGNs Buipuedas pjasuN “SW YUM adUapuodsa0D

 

 

 

 

 

 

 

uonesijdde uonuajed (NM Yesig suonesiddy 9TNG| OO'SSHS | T°Z os'ss6s W yiaqgesi|3 ‘U98Z113 UOAOZOZ/LT/9
quawAo|dw3/3e4
SNOILVOI Idd LN3IWAO1d 3/334
vTot 0S'668‘Er$ WLOL
SJoVewW poyzejas uoljes}sIUuIWUpYy €Tya] OO'S6SS jv7'0 00°8EzS “g uaydays ‘mM0s19|0702/TT/9
pue Sunaaw UoNeWwJOJ Suipsedas Wied} Ajjueg YM aduapucdsaiO) 0} puodsal pue MalAay ase)
(9°0) xlajew payepijosuo) Bulpsedai adeH “q YUM Silewsa} — UoHes]s|UILUpY €TNd] OO'SS~S § 77 00°Z60‘TS W auuezoy ‘ejUNID10Z07/0E/9
pue se9Uas9jU0d <(¢°0) Japs0 Aqyin Sulpsedau sjiewa pue YWNOD YUM adUasaJUOD /(¢°9) HUN aBes0}s ase)
Sulpsedai sjiewa ‘(g°0) wes UO YJOM puke Sainpays BuIpsesas SaduesJajUOd pue SjieLua SNOJIWNN
(T'0) Sueay uolyessIUILUpY ETN] OO'SS’S [BT 00°6T8$ W yjegesi|3 Uaz319 UOA]0Z02/62/9
uOOW JO} Sapso pasodod jeuy Suipsesas seony “sy YUM BdUaPUOdSaIIOD ‘(¢°9) BUeaY UOI}OW ase)
Sulpsesas e]UNID “s|J puke SedN7 “JIA YIM adUaIajUOD aUOYdal—a} ‘(Z7°0) Sueay UOHOW JOj epuade
asiaad ‘(¢'Q) Sud eW psojpuey Buipsesas wea} Aj4ieg YIM adUaIajJUOD aUOYda|a} (¢€"0) awes
JO dUl|Pad pue Japso JUaWWAaZeUeW Yysed JO 391}0U IeJp ‘(€°9) awWes JO aul|pas ajajdwi0d pue yapuo
adem papuawe jo aonjou yep ‘(T°O) Bueay uoowW Sulpuesai syajjas “JW YM aduapuodsaioD
(2'0) sainpayds Bulpsedas UONeUWIOJU! uo}}e4}SIUILU PY ETN] OO'SSPS |8'E 00°62Z'TS W auuezoy ‘e]UNID|0Z07/6Z/9
Aqisjey ‘(S°Q) 181] SsOUpasd Sulpuesas adey “gq YUM Sjlewa ‘(T'Q) S4apsO asinas {(Q°T) SuedY ase)
puaye ‘(0'T) sdulseay Suipsesas Saduasajuod pue |jed duaJajUOod ‘(Q'T) sBuleay OJ aedaidg
(T°0) eusodqns 7Sq suipsedad pjasun “SW YM aduUapuodse0d *(7°T)} — UoI}euysiuWipY €Tya| OO'SSPS JET Os'T6SS W 4yogesi|3 ‘U9ZU13 UOA}0Z0Z/97Z/9
awes Suipsesal $ad1]OU pue SUO!I]OW SUO!]eJadO SsaUIsNg JO SUOISJ9A SUI|Pas pue Ue] Bedaid ase)
sanss! aseaj/Siapso/ssuleay Sulpsesas SadUasaJUOD pue S}IeWa SNOJAWINN uoljes}s UW pY €Tya] Oo'SS~S = |T'T os'00SS W auuezoy ‘e1UNID10Z0Z/9Z/9
ase)
(60) suonow/sdueay uoles}siulWupYy €Tya| Oo'SS~S $= |6'T 0S'798$ W auuezoy ‘eqUNIDd10Z07/SZ/9
pue sJapso Bulpsesai sjiewa ‘awes ajij ‘(O"T) sJuaWpUdWe Zulpsesai sjiewia pue MaIAdY
(To) souepuaje ETNa] OO'SSPS {2'°0 OS'8TES W yyeqesi|3 ‘UeZ113 UOA}0ZOZ/S7Z/9
sueay sulpsesa esulz|y “SW UM adUapUOodsaJOD (9°) sSB8ulIedY OZOZ ‘6Z BUNS JO} Epuady Yeuq
(Z°0) UONeWUOjU! 9a}IWWWOD BUIpsesad sjlewa PU S9dUa104JUOD ‘(9°Q) SajNPaYIs UO YOM ‘(9°0) uoles}siulWpy €Tya] OO'SStS |9°7 OO'EST'TS W auuezoy ‘ejUuNID|0Z0Z/rz/9
ally Pue ates Sulpsedai sjiewia ‘(9°Q) JaPJO pue sajnpayps ajij 0} aul|peap puayxa Oo} UOIE;NdIs ase)
yep (9°09) sajnpayos Juipsegai jjeo aduasajuod pue sajnpayds Bulpsesas |fewa snowawNN
‘(T0) saay sAouoye uolessiulUpYy ETN} OO'SSPS |T o0°Ssst$ W yyaqesij3 “UaZH3 UOA}0Z0Z/v7/9
jo JuawAed Bulpsesai UeLUSUeD “UI YIM BdUaPUOdSaIOD ‘(T'O) saa} sAQUIONe Jo JUaWAed ase)
Sulpsesa ISIN “IA! YUM BdUapUodsaod ‘(2°0) SajNPayIS Suipsedas yaa YOOY YUM BdUaIajUod
auoydajay ‘(T'O) SajNPaUds ajij 0] UOISUaIXa BuIpseSas OIBBeYWy UW) YM BdUapUodsaOD
‘O78 “uawjulodde aaywWwod ‘TrE ‘sajnpayds Bulpsedas sjlewia pue SaduaIajUuoD] —- UO!}euSiuIWpY €Tya| OO'SS~S [6:0 0S'60rS W auuezoy ‘e1UNID10Z0Z/EZ/9
ase)
(Z°0) ewes Buipsesas wea Aj4ieg YM adUapUOdsaiJOD pue JUdWUjUIOdde} == UOezysiuIWpY €Tal oo'ss~s = jv'0 00°Z8TS W Uyaqesi|y ‘Uaz719 UOA]OZ0Z/EZ/9
Va}IWWOd Mainad ‘(T'O) Bueay OZOZ ‘6Z euNs Bulpuesau suayjas “AW YUM aduapuodsa0d ase)
‘(T°Q) JuawyUIOdde 9azIWIWOD JO SNje}s Sulpesas wea} Aj4seg YIM adUapUodsaOD
Vd dn paysew maiAas ‘awes UO JOM puke SajNpays Bulpsesai jlewy uolesjsiulwpy €Tyd] OO'SSPS = 127°T 00'97SS W auuezoy ‘e1UNID1070Z/7Z/9
ase)
(T°0) JuswWAUIOdde sayIWWOD Jo sNyeqs Sulpsesas} = uoNesIsIUILUpY €tyal OO'SS~S 60 0S'600S W ujeqesi{g UeZz113 UOA]0Z07/ZZ/9
O183eW “IA YUM adUaIaJU0D sUOYdaya} ‘(7°0) aWes SuIpseSas UOSJOM ‘JIA YIM BdUapUodsa|OD ase)

 

 

 
03/05/2021 Page 22 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Z°0) anp quad Suipsedas [azHEN pue UOSIIIIM “SWI| S}De}U0D/saseay SZ] OO'SSHS 17 00'0T6$ W Yjegesi|3 ‘Usz}13 UOA}OZ0Z/S7/9
YUM aduapuodsa0d ‘(g°T) Juas UOIIad-Jsod jo JaAreEM Bulpsesas spsojpue] YM JUsWaaZe YWeiG jo uolpafay
@ uoNduNnssy
(p°Z) suoijed0} 3edOH Jesanas Joy] sje U0D/saseaq Szxg] 00°7097$ | 18'Z 00°8ZZ$ W eipuexaly ‘spoom|0z20Z/r7Z/9
aj}e|dwia} Juauaase Juas Yep ‘(7'Q) JuawWaasTe JUas SulpseBas UIZI9 UOA “SIAL YIM auaJajuoD jo volpefay
1g UOIWdWNssy
(7°) spsojpuey YM JUas UO!Jad-3sod Jo JaAIeEM] $}De4]U0D/saseay Sta] OO'SS’S = |€'0 OS'9ETS WI Yjagesi|y ‘UaZU19 UOAI0Z0Z/72/9
Sulpsesas aduasajuod ‘(T'Q) asea] EYSeuqaN ‘uUjodUIT Bulpseda suiaag “sW) YM adUapUOdsadOD jo uonoafoy
23 uolduunssy
(€'0) ewes Suipsedasseony “uy BduapUodsaioOd pue asuad|| JonbIj Jo} puewap S,ps0|pue| $}2e1ju09/saseay Szya| OO'SSPS §=|6'°0 Os'60vS W uyjaqesi|y ‘uaz13 UOA|0Z0Z/ST/9
yeO jeAoy Sulpiesas dospseny “sj WO adUapUOdsa|IOO MaiAad {(9°Q) aes BuIpsedas ABo}e13S jo uonpolay
pue ‘uonafes aseay ‘sjasse Jo aseysind guipsesas wea} Aj4ieg YUM aduaJajuod auOYdajaL 2g uoNdunssy
asuad|| sonbi yeQ jeAoy jo Ayjiqesaysuesy dulpsedas uaz}!3 UOA ‘SW YUM puodsassoD} syesjUOD/saseaq Szxg| 0O'SO”S = |T'O 0S'0v$ “3 Aywg ‘101Ue9|070Z/ST/9
jo uondafay
3g UOdUNssY
SLOWYLNOD/S3SV31 JO NOILDIISY 8 NOLLAIAINSSY
€0 OS"9ETS WLOL
(TO) Sueay Tye ulpsedas sIOUPsID 6TNG] OO'SSPS {70 OO'T6S W yyeqgesi|3 ‘UaZzU3 UOA|OZOZ/v7Z/9
wea} Ajqieg YyM adUepUOdsaJOD ‘(T"O) BueaY TE Bulpsesas OISBeEW) “VAI YM BdUepUOdsaiOD jo ssunaaw
Suesy Tye dulpsedai o1sdew ‘WW YIM aduapuodsasio5 Sss0UpasD 6TNG] OO'SS~S {TO os'svs W yjaqgesi|3 ‘UazH3 UOA}0Z0Z/9T/9
jo sBunaayy
SYOLIGAYD JO ONILIIN
£0 os’ste$ WLOL
(Z'0) ssuyjy Adjdnsyueq Buipsesa. (yeOQ JeAOY OAOCUU| 10} jaSUNOD) YayeW “JI YUM adUapUOdsa0D uonesiyy 8tya| oo'SSrS § {ZO OS’STES W uyaqesiy ‘Uaz13 UOA|0Z0Z/E/9
‘(T°O) sSunty Aoydnsyueq Suipsesas O8eIIYD Ul JaSUNOD UO!}eSI}] YM aduapUodsadO2
iy Aoydnsyueg Bulpsesa, ajjIASINO7T Ul J|aSUNOD UO!}e3I}I| YIM adUapUOdsaIOD
‘(TO) sBunjy Adydnsyueq Suipsesai sino7 “3S ul jasuNOD UOeSII| YM BdUapUOdsaiOo
‘(Z°0) s8ury Adjdnsyueg Suipsesaz epiojy ul jasuNod uo!esI} YM B2Uapuodsai0D
NOILVSILN
6 0S°67Z‘7$ WLOL
(T'0) suonesijdde uonuayas Suipuesas ssayjas I 0} BUapUOdsaLI09 {(T"Q) JAN 2} suoienjddy 9QTNG] OO'SSPS = j6°0 0s'600$ W Uyegesi|y “Uaz}13 UOA]0Z0Z/61/9
quaWasesuUa Y9aI9 JDOY Bulpsegas uUeWSUeDd “JIA] YM BIUaPUOCdSaIOD ‘(T'9) aWes Buipsesai| yuawAojdwy/ae4
YOSJdH “J YUM adUapUodsasod ‘(9°Q) UOI}ed1|dde yUaWAOjdWa UOpOjseY] asiAad pue MalAdy
(T°0) suoesdde uoluajas Bulpsesed S1a}Jas “4 0} BUapUOdsadIOD suoieaddy 9TNG] OO'SS’S = j6'T os'798S W yjeqgesi|3 ‘uazy3 UOA}0Z0Z/8T/9

‘(€'0) Bwes Bulpsesai SeIN7 “J YM adUspUOdsa|JJON pue UO!}eddde UONUaIes [97S
BSIABI PUL MatAas ‘(7°O) Bes BUIPesas URLUSURD “JI YIM BdUaPUOdSaIJOD pue UO!}eEd|\dde
UO!USJaJ Y81D YOY BSIAdI PUR MatAal ‘(E°T) SJUBLUNIOP UONUAIOI [NM BuUIYyeIp anuyUoD

 

juawAojdw3/ae4

 

 

 

 

 

 

 

 
03/05/2021 Page 23 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ov 00°609‘7$ WLOL
(60) aandedsied adueusanos e wo.jsdays yxou pue ‘ssaz0Jd ales jefUalOd ‘snje}s SuluJBDUOD suayew pseog 8zya] 0O'SZSS [ST 0s'798S uaso7 ‘sinupuy|0Z0Z/0T/9
1129 dnous supjom uy ayediomed ‘(¢-9) suiay! payejau pue jeaoudde ajes0dso9 sapisuod ‘(€°0) sway] pue adueuanoy
uado pue ssaaoJd ajes jeruajod Sulpsesas yossaH “Aj WOJJ BQUaPUOdSaJOD azAJEUR PUe Ma!Aay ayesodio5
(270) aes jelua}Od Joy sjenosdde ssayeW pseog 8za] OO'SZSS |7°0 O0'STTS uai07 ‘siNspuy|0Z0Z/6/9
Aessadau Suipnjsul saunpadoid aouewarog Suipsesad Sia|jas “AIA YM aduasaJUOD aUOYdaja,| puUe a2UeUIaAOD
a}es0dsoz
(Z°0) ewes Zuipuesas equNID ‘SW YUM adUaJaJUOD ‘(T°9) Saunpadoud ssayey pueog 878] OO'SZSS | 00°0€Z$ uas07 ‘SyNspuy|0Z0Z/8/9
quawaese Buljesado ws1juod ‘(T"9) Sulunjonysau ul ajes jeNUajod Jo jeaosdde 0} adsau] pue adUeUJaACD
YUM sainparoid Bulpnjou! ‘SuoisiAosd BdUeUIBAOS Buipsedad Ssa]Jas “spy WO1y aQUapUOdsasOD aqyesodioa
(8°0) suse pseog 87a] OO'SLSS [77 00°S97‘TS uasoy ‘siINpuy|0Z0Z/E/9
SJayew adueUJaAO3 pue uo!aja pue UONeUIWOU psieog Bulpsedas adeuy pue Suajjas “sussay~y} pue adUeUIaAOD
YUM aduUaIajUOD BUOYda|—a} Ul aJedIo!ed pue JO} asedaud {(p'9) BuNjaaw Jaquiayy jelUa}Od a}esodiop
pue suayew pieog YM UO!DaUUOD Ul Sda}s ]xaU PUe SjUaLUdOjaAap Buipsesad Suayjas VIA) YUM
99u9Jaju0d suoYydaja} ‘(3°0) TT 4a}deyD Ul jy BdUeUIIAOZ YUM Pa}aUUOD BoUePIN Jo MalAal
dn-moj|oj ‘(7°0) Saanpadoud pue uoneuiwou pieog Bulpsesad sualjas “UW YIM aoUapUOdsa0OD
(€°0) ewes suave pieog 8Zya] OO'SSPS EO OS'9ETS W yjegesi|3 ‘uazu13 UOA}07Z0Z/E/9
Sulpsedas youeasa pue uolsod JOWauIp JO pseog uado Bulpsesai sinupuy “AW YIM adUaIaJU0D} pue adUeUJaAOD
ajesodioa
SYSLLVIN GUVOE GNV JONVNY3AOD ALWuYOdYyOD
s'6 00°sE9‘E$ WLOL
(8°0) Ayn sesuey YM] s39e1]U0D/saseay Sta] OO'SSS IT 00°Sssv$ W uyaqesi|3 “U9z119 UOA}0ZOZ/0E/9
Juawaee psojpue| asinai (T°) psojpue] AyD sesuey YIM JUaWaaJZe psojpue] ZulpseSas yosiay jo uolpalay
IA. YM aduUapUodsadod ‘(T'Q) puojpueRl JOquy UU BuUIpseBas jaZ}AaN “J YM sdUapuodseai0D 9g uONduNssy
papaau aouejsisse jeuonippe Aue ynoge asinbul 0} puodsai pue sijnipuy “Jj Woy lea MatAay| syae1]U0D/sasea) Szxg] 00'09ZS _|T'O 00°97$ W eupuexaly ‘spoom|0z0z/6Z/9
jo uonpelay
B uONduNssY
awes ay} Sulpsedai YUISSe/M PUe SI[NIPUY “SUSSAIA] PUL UZ} UOA “SW YUM Puodsa09] syIe1]U0D/saseay Sze] 00'09z$_-—| 70 OO'VOTS W eupuexaly ‘spoom|0Z0Z/8Z/9
pue Ayiadoud jueua} Jo diysuaumo uo sSuoisiAoJd 10} aseay AID Sesuey MalAal ‘Aadoud jeuosuad jo uolnoefay
jUueUa} UO SUOISIAOIC aSea] SuIpsesad SIiNIpUY “AJ PUE UZ}9 UOA “SIA| WO S}eWa MaIAay 9g uOINdUuNssy
(TO) sjuawaaise psojpue| dulpsesai Siaquiaw wea} Aj4seg Jay}O pue seon7 pue YoSiaH] $39e1}U0D/saseay SzNa] OO'SSPS  |Z'T OS'ELLS W 43eqesi|9 ‘u9z319 UOA|0707/97/9
“SJSSOIW 0} BJUaPUOdSA|IOD ‘(T'T) UjOdUFT pue ‘uOsIPeY] ‘UOIBUIXaT ‘AjID SesUey 10} JUBLUBaIZe jo uonpafay
psojpuel yesp ‘(T°O) aseaj sOquy UUY BuUIpsesas |JeApr] Pue [aZHAN “Sussa YIM BdUapUodsasOD 9g UOIduNssy
‘(T°O) psojpuel soquiy uUy Jj Sua|jas IP) WOsy JUBWAjEys jeloUeULy |eUOSJad BuIpseSa SUIBSIg
“JIN 0} BDUaPUOdsaIIOD ‘(¢°O) aSea| JOquy UU SUIPseSas Jays “UIA) YIM 9dUaIaJU0I auOYdajay
juawaelse JUas SUlpuesas U9Z}9 UOA “S| YUM BdUaIAaJUOD| SJDe1]U0D/sasea] SGzya] 00°;097S _}Z7'0 00°7S$ W espuexaly ‘spoom|0z0z/9Z/9
jo uonsafay

 

7B uOduNnssy

 

 

 

 

 

 

 

 
03/05/2021 Page 24 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(70) Juas Jo JuawWAed Bulpiesas JUBLUpUaWwe asea| JO WO} asiA|ad Ue MAIAaY 9je}sq jeay ZENG] OO'SZSS |7'0 O0'0EZS uaso7 ‘siinipuy|0Z07/SZ/9
(T’0) ssaHew JUeUa} PucjpuE] JO sNjeys Bulpsesas BdJa!d “JIA| 0} pue WIJ adUapUods|OD ajejsy jeay zena| oo'szss {TO os'Zs$ ualo} ‘synspuy|0Z0Z/7Z/9
(TO) uoNedyipow asea] jeuoNIppe Bulpsesas YOSsaH “IIAj 0} Pue WOIJ BdUapUOdSa1IOD ajejsy jeoy ZEND| OO'SZSS |T'O Oos'Zss uaso7 ‘sinsipuy|0Z0Z/EZ/9
S]UaW9aaIde dj|IASINOT] pue UOWUIXa] Bulpsedas SINsJpUYy “AIA) WO, |!eLWa O} puodsai pue MalAay ajeysq jeay Zena] o0'09z$ = 1Zz'0 00°7S$ W eipuexaly ‘spoom|0z0z/02/9
(TO) sjuawpuawe aseaj Jo sjadse Ao}dnsyueg Suipsesas Udz}1g UOA ‘“SIAj 0} OWA 9j}e}sq jeay ZENG] OO'SZSS JE°0 OS'ZLTS uaso7 ‘sIINIpUYy}|0Z0Z/07Z/9
‘(Z°0) SUO!}e90] OM] JOJ SJUaUPUAaLUE asea| BuIPeSas YOSJAH *JIA] OF Pue Wd adUaPUOdSasIOD
sjuawpuawe aseaj pasodoud Sulpsesei YOSJdH “UIA] 0} pue WO1J BdUapUOdsa|IOD ayejysy jeoy Zena] OO'SZSS |Z'0 00°STTS uaso7 ‘syNspuy|0Z0Z/6T/9
(z'0) 9323s |29y ZENG] OO'SZSS {770 00°STTS uaso}7 ‘siinspuy|0Z0Z/0T/9
sBuljlj Aeys/suonsafe. aseay SuiAjOnu! sdajs yxau pue Sad!jou INeJap Buipuedas aduapuodsao7
3LVLS3 1V34u
OL 00°902‘E$ WLOL
(v0) Sanss! ssouppe pue sad;jou SJOUPIID YUM OENa] OO'SS~S 670 0s'60r$ W auuezoy “eUNID|0Z0Z/227/9
pauinjas Bulpsegai sjiewua ‘(¢°Q) asuodsa/s] YB JO UOIeAJaSAJ PjOD UOY PAeMIOJ ue MaiAay| SUOIedIUNWWOD
2M SBUILIOW
NSS! Si} JO sISAjeUe UE YUM SJa|[aS “JIAJ YIM Sjlewa pue spidey puesd Jo apis}no aweu SJOUPAID YUM O€Na] OO'OTIS |S°0 00°SOES Hos *y “491194 ]/070Z/EZ/9
94} Japun puedxa 0} Ayyjige ay} AUIWJa}ap 0} 3duN0] S,eI/a}S UO YoJeas yseWapes} ay} aJepdn} suoneduNnWWOD
2g SBUIZIIAI
Jayddns/ssequioojg duipsedas sje SAOUPIJD YUM O€NG] OO'SSPS |T oo'ssvs W auuezoy ‘e3UNID|0Z0Z/6T/9
suoljesiunwiwo
19 SBUIIN)
U01}981J09 Ssasppe pue SUONOW pail) Sulpsesas (40}!Pasd) M307 “IAI YM BdUapUOodsasIOD SJOUPIID YUM OE] OO'SSPS [ZO OO'T6S W yjeqesi|3 ‘uaz13 UOA}OZ0Z/8T/9
suoljeounWWwoD
9g SBUZIW
(Z°0) quawAed 40} puewap s,psojpue| SJOUPSID YUM OEE] OO'SSPS {70 00°78TS W yjeqesi|3 ‘uazi13 UOA]OZ0Z/0T/9
Suipsedai Suissid “JW YUM aduapuodsauod ‘(7°0) pucjpue] Wiosy JUatUAed 10} pueWap matnay| suONed1UNWUWOD
9 SBUIZOW
(T°0) awes Buipsesas (psojpue| 10} jasuNOd) UOS}}OM “JW YUM BdUapUodsa0d| ~—SJOPPAID YUM O€a] OO'SSPS = |2'0 00°T6S W uyegesi|3 ‘uazH13 U0A]0z0Z/9/9
‘(T°0) Juas yo JuawAed J0j puewap Buipsesas psojpue] }0138q WOdJ adUapUOdsaiJOD MaIAaY| SUOHedUNWWOD
1g SBUIZIW
(O'T) ewes 3u1994109 SJOUPIID YUM OE] OO'SS”S 9°E o0'sE9'TS W auuezoy ‘ejuNId10zZ07/S/9
pue sassaippe suljlew Jas00U! Bulpsesas 9uatajUOd pue sjlewa snoJawNu pue maiAas| SUONedIUNWLUOD
‘(€°0) Suotow Aep ysuty UO Sared YUM SadUa1ajUOD pue sjlewia SNOJaNU {(Q'T) aes Sulpsesau RB sBuIIW
sean] “f YUM adUasajUO) puke Baysnij SN pue OAOUU| Aq UO!DAaIGO MatAad ‘(€°O) Buljly Sulpsesas
SJOUPssd SNOJaWNU YUM S8dUaJ9JUOd ‘(9'T) UOHeD0] WY BuIpseSaJ JAYS PJEMOH YUM BdUaJaJUOD
asuady sonby Jeo jeAoy suipsesas doupseM “JI YUM BdUaIEaJUOD BUOYdajaL SJOUPAID YUM ogg] oo's6ss {70 O0°6TTS “g uaydays ‘mol910702/S/9
suolesiunwuwo)
Mg SBUNDAW
(€°0) paaiadau Jayde Aep ys41y BuIpsesad JO}IPI9 YIM |dUaIajUO0d aUOYdajay SJOUPAID YUM oeng] oO'ssrvS = [90 00°622S W Ujeqgesi|3 ‘uaz13 UOA]0Z0Z/S/9
‘(€°0) aseaj YEO JeAOY Sulpsesai sedan] pue ssajjas “sussayy pue dospsem “JIA YUM adUapUOdsaOD| SUOMedIUNWWOD
3 sBUNIdW
(Z'0) uoiejuasasdas OAOUU BuIpsesas doupsen “JIA UM adUasajUOD BUOYda}a} SJOUPIID YUM OE] OO'SSPS JE0 OS'9ETS W yjaqgesi|y ‘UaZz13 UOA]OZ0Z/E/9
‘(T°O) Suyy Adydnsyueg Buipsesas (psojpue] 110138q 104 JaSUNOD) UOSJJOM “IW YUM adUapUOdsa0D| SuUOIedIUNWWOD
9g sBUNsaN\

 

 

SYOLIGAYD HLIM SNOILVIINNININOD 8 SONILAIIN

 
03/05/2021 Page 25 of 26

20-01947-jwb Doc #:446-2 Filed

Case

 

 

 

 

 

v'set OS'T06‘6S$ |SYIdaaNAWIL TV NOs IWLOL
Lt 0S'68‘TS TWLOL
(p'0) 129 dnoud Bupysom ul ayedioiyied ‘(T'9) dnous aye4sq /eay zena| 00'SZS$ [60 OS'LTSS uaso7 ‘stinspuy|0Z0Z/62/9
SUpJOM 0} OWaW dn-Mo}jO} ‘(Z°O) AUadod jeuosiad AjID sesuey YIM pajelosse JUasUOD pucpUe|
SUIPJEBa YUISSEM “JI) WIJ OLUDW azAjeUe pue Mainad {(7°0) Aadoid yeuossad aseay AND
sesuey YIM payeisosse SuOIsIAOI asay SUIPsJeSIs SPOOM “SIA] W041 OWA azAjeUe pue MaIAdY
(ZO) ployasea| yim pazeisosse siayew |e19}e]|09 ajejsq }eey zen] ooszss EO OS'ZLTS uas07 ‘siinspuy|0Z0Z/8Z/9

Japus] pue ‘juawdinba 0} s1y3ii s}ueUa} ‘SUOISIAOJd asa] BUIpseSas YUISSEM “J PUe SPOOM

 

“SIN 0} OWA ‘(T°O) asea] AjID Sesuey Jy} YIM pazel0sse sanss} Sulpsedas Bouapuodsa07

 

 

 

 

 

 

 

 

 
 

Case:20-01947-jwb Doc #:446-2 Filed: 03/05/2021 Page 26 of 26

 

 

 

 

 

 

EXPENSE SUMMARY
DATE DESCRIPTION AMOUNT
June 2020 Filing fee $41,208.00
IE

June 2020 Federal Express $4,037.32
Charges

June 2020 Priority Mail Charges $3,108.90

June 2020 Postage $1,116.25
TOTAL $49,470.47

 

 

 

 
